Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

by and among

 

TGW Transportgeräte GmbH,

 

Malibu Acquisition, Inc.,

 

Ermanco Incorporated

 

and

 

Paragon Technologies, Inc.

 

May 20, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 PRINCIPAL TRANSACTION    1     Section 1.1   Sale and Purchase of
Assets    1     Section 1.2   Purchase Price and Payment; Assumed Liabilities.
   1     Section 1.3   Adjustment of Cash Price    2     Section 1.4  
Preparation of Net Current Asset Statement; Disputes    2     Section 1.5  
Closing    3     Section 1.6   Deliveries at Closing.    4     Section 1.7  
Allocation of Purchase Price    4 ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF
SELLER AND SELLER PARENT    4     Section 2.1   Disclosure Schedule    4    
Section 2.2   Organization and Good Standing    5     Section 2.3   Financial
Statements    5     Section 2.4   Books and Records    5     Section 2.5   No
Undisclosed Liabilities    5     Section 2.6   Taxes    5     Section 2.7   No
Adverse Change; Absence of Restricted Events    6     Section 2.8   Employees;
Labor Relations.    6     Section 2.9   Employee Benefit Plans.    7    
Section 2.10   Properties and Assets    8     Section 2.11   Real Property    8
    Section 2.12   Condition and Sufficiency of Assets    9     Section 2.13  
Accounts Receivable    9     Section 2.14   Inventory    9     Section 2.15  
Litigation    9     Section 2.16   Authorization and Enforceability; No
Conflict.    9     Section 2.17   Assigned Contracts    10     Section 2.18  
Intellectual Property    10     Section 2.19   Insurance    11     Section 2.20
  Customers and Suppliers; Certain Relationship    11     Section 2.21   Product
Warranties and Liabilities    12     Section 2.22   Permits and Licenses;
Compliance with Legal Requirements    12     Section 2.23   Environmental
Matters    12     Section 2.24   Bank Accounts    14     Section 2.25   No
Broker’s Fees    14     Section 2.26   Accuracy of Statements    14 ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER AND BUYER PARENT    15     Section 3.1  
Organization and Good Standing    15     Section 3.2   Authorization and
Enforceability; No Conflict.    15

 

-i-



--------------------------------------------------------------------------------

    Section 3.3   No Broker’s Fees    15     Section 3.4   Financing    15    
Section 3.5   Accuracy of Statements    15 ARTICLE 4 COVENANTS AND AGREEMENTS   
16     Section 4.1   Conduct Pending the Closing.    16     Section 4.2   Access
and Investigation by Buyer and Buyer Parent    17     Section 4.3   Reasonable
Best Efforts; Notice; Further Assurances    17     Section 4.4  
Non-Solicitation; Confidentiality.    18     Section 4.5   Terminated Employees
   19     Section 4.6   Meeting of Seller Parent’s Stockholders; Proxy
Statement.    19     Section 4.7   Employees and Employee Benefit Plans.    20  
  Section 4.8   Product Warranty Claims.    21     Section 4.9   Insurance
Proceeds    22     Section 4.10   Prorations.    22     Section 4.11  
Maintenance and Retention of Books and Records.    23     Section 4.12  
Consents    24     Section 4.13   Names.    24     Section 4.14   Public
Announcements    24     Section 4.15   Payments Received    25     Section 4.16
  Mail Received After Closing    25     Section 4.17   Accounts Receivable    25
    Section 4.18   Updated Financial Statement    26 ARTICLE 5 CONDITIONS TO
OBLIGATION TO CLOSE    26     Section 5.1   Conditions to Obligation of Buyer   
26     Section 5.2   Conditions to Obligation of Seller and Seller Parent    27
ARTICLE 6 TERMINATION    28     Section 6.1   Termination Events    28    
Section 6.2   Effect of Termination    29     Section 6.3   Expenses and Fees.
   29 ARTICLE 7 INDEMNIFICATION    30     Section 7.1   Indemnification and
Reimbursement by Seller and Seller Parent    30     Section 7.2  
Indemnification and Reimbursement by Buyer and Buyer Parent    31     Section
7.3   Indemnification Procedures.    31     Section 7.4   Basket and Cap    33  
  Section 7.5   Offset Remedies    33     Section 7.6   Exclusive Remedies;
Characterization of Certain Claims    33     Section 7.7   Adjusted Purchase
Price    34     Section 7.8   Security for Indemnification Obligations.    34
ARTICLE 8 DEFINITIONS    35

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 9 GENERAL    43     Section 9.1   Survival of Representations,
Warranties, Covenants and Agreements    43     Section 9.2   Binding Effect;
Benefits; Assignment    44     Section 9.3   Entire Agreement    44     Section
9.4   Amendment and Waiver    44     Section 9.5   Governing Law; Exclusive
Jurisdiction    45     Section 9.6   Notices    45     Section 9.7  
Counterparts    46     Section 9.8   Certain Expenses    46     Section 9.9  
Headings; Construction; Time of Essence    46     Section 9.10   Partial
Invalidity    46     Section 9.11   Waiver of Jury Trial    47

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 1.3    Seller Net Current Assets as of March 31, 2005 Exhibit 1.4   
Exceptions to GAAP Exhibit 1.7    Tax Allocation Exhibit 4.7    Employee Benefit
Plans Exhibit 8.1    Assigned Contracts Exhibit 8.2    Assumed Liabilities
Exhibit 8.3    Data Room Index Exhibit 8.4    Excluded Assets Exhibit 8.5(a)   
Purchased Assets - Tangible Personal Property Exhibit 8.5(b)    Purchased Assets
- Intellectual Property

 

DISCLOSURE SCHEDULE

 

Schedule 2.3    Financial Statements Schedule 2.5    No Undisclosed Liabilities
Schedule 2.6    Taxes Schedule 2.7    No Adverse Change; Absence of Restricted
Events Schedule 2.8    Employees; Labor Relations Schedule 2.9    Employee
Benefit Plans Schedule 2.10    Properties and Assets Schedule 2.11    Real
Property Schedule 2.15    Litigation Schedule 2.16    Authorizations, and
Enforceability; No Conflict Schedule 2.17    Assigned Contracts Schedule 2.18   
Intellectual Property Schedule 2.19    Insurance Schedule 2.20    Customers and
Suppliers Schedule 2.21    Product Warranties and Liabilities Schedule 2.22   
Permits and Licenses; Compliance with Legal Requirements Schedule 2.23   
Environmental Matters Schedule 2.24    Bank Accounts

 

-iv-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of May 20, 2005, by
and among TGW Transportgeräte GmbH, an Austrian corporation (“Buyer Parent”),
Malibu Acquisition, Inc., a Michigan corporation and wholly-owned subsidiary of
Buyer Parent (“Buyer”), Ermanco Incorporated, a Michigan corporation (“Seller”),
and Paragon Technologies, Inc., a Delaware corporation and the sole stockholder
of Seller (“Seller Parent”). Buyer Parent, Buyer, Seller and Seller Parent are
sometimes individually referred to in this Agreement as a Party and collectively
as the Parties. Capitalized terms used in this Agreement and not otherwise
defined are defined in Article 8.

 

Seller designs, manufactures, sells and distributes conveyors, conveyor systems
and related products (the “Business”). Buyer desires to purchase from Seller,
and Seller desires to sell to Buyer, substantially all of the assets and
properties held in connection with, necessary for, or material to the Business,
and Buyer desires to assume from Seller, and Seller desires to assign to Buyer,
certain liabilities of Seller, all on the terms and subject to the conditions of
this Agreement. Buyer Parent and Seller Parent join in this Agreement to make
certain representations, warranties and agreements for the purposes of inducing
the Parties to enter into this Agreement. As a condition to Buyer’s and Buyer
Parent’s willingness to enter into this Agreement, certain Significant
Stockholders of Seller Parent are simultaneously entering into and delivering
stockholder agreements, each dated the date hereof, pursuant to which such
stockholders have agreed, among other things, to vote to approve this Agreement
and the transactions contemplated hereby at any meeting of Seller Parent’s
stockholders called or convened for such purpose or any adjournments or
postponement thereof (the “Stockholder Agreements”).

 

ACCORDINGLY, in consideration of the representations, warranties, covenants and
agreements contained in this Agreement, the Parties agree as follows:

 

ARTICLE 1

 

PRINCIPAL TRANSACTION

 

Section 1.1 Sale and Purchase of Assets. On the terms and subject to the
conditions of this Agreement, Seller agrees to sell and transfer to Buyer, and
Buyer agrees to purchase from Seller, the Purchased Assets. The Purchased Assets
will be transferred to Buyer free and clear of all Encumbrances.

 

Section 1.2 Purchase Price and Payment; Assumed Liabilities.

 

(a) In consideration of the transfer of the Purchased Assets to Buyer and the
other agreements and undertakings set forth herein, Buyer will pay to Seller an
aggregate of U.S. $23,000,000 (the “Cash Price”), subject to adjustment as
provided in Section 1.3.



--------------------------------------------------------------------------------

(b) At least five business days prior to the Closing Date, Seller will deliver
to Buyer a statement (the “Estimated Closing Date Net Current Asset Statement”)
setting forth its good faith written estimate of the Net Current Assets as of
the Closing Date (the “Estimated Closing Date Net Current Assets”). At Closing,
Buyer will pay to Seller, by wire transfer of immediately available funds, an
amount equal to the Cash Price either (1) plus the amount by which the Estimated
Closing Date Net Current Assets of Seller are greater than U.S. $4,100,000 or
(2) less the amount by which the Estimated Closing Date Net Current Assets of
Seller are less than U.S. $4,100,000 (the “Estimated Closing Payment”).

 

(c) As additional consideration for the Purchased Assets and the agreements and
undertakings set forth in this Agreement, at Closing Buyer will assume and agree
to pay, satisfy and discharge, when due, the Assumed Liabilities. Except for the
Assumed Liabilities, Buyer will not assume or become liable for any obligations,
commitments or liabilities of Seller, Seller Parent or any of their respective
Affiliates, whether known or unknown, absolute, fixed or contingent, whether or
not disclosed to Buyer in this Agreement, the Disclosure Schedule or otherwise,
whether or not imposed upon Buyer as a successor under applicable Legal
Requirements, and whether or not related to the Purchased Assets. The
obligations and liabilities not expressly assumed by Buyer hereunder will be
retained by the Seller, Seller Parent or an Affiliate, as applicable, and are
collectively referred to in this Agreement as the “Excluded Liabilities.” The
Cash Price, as adjusted in accordance with Section 1.3, plus the book value of
the Assumed Liabilities (including those current liabilities reflected on the
Final Net Current Asset Statement), is referred to in this Agreement as the
“Purchase Price.”

 

Section 1.3 Adjustment of Cash Price. The Cash Price will be (a) increased on a
dollar-for-dollar basis to the extent that the Closing Date Net Current Assets
of Seller as reflected on the Final Net Current Asset Statement are greater than
U.S. $4,100,000 and (b) decreased on a dollar-for-dollar basis to the extent
that the Closing Date Net Current Assets of Seller as reflected on the Final Net
Current Asset Statement are less than U.S. $4,100,000. For purposes of
illustration only, set forth in Exhibit 1.3 is Seller’s calculation of the Net
Current Assets as of March 31, 2005 based upon its unaudited balance sheet at
March 31, 2005. Any difference between (a) the Cash Price, as adjusted in
accordance with this Section 1.3, and (b) the Estimated Closing Payment will be
paid by Buyer to Seller (if such difference is a positive amount), or by Seller
to Buyer (if such difference is a negative amount), within five business days
following the date that the Net Current Asset Statement becomes final,
conclusive and binding on the Parties under Section 1.4.

 

Section 1.4 Preparation of Net Current Asset Statement; Disputes. Within no more
than five (5) business days prior to the Closing Date, the Parties will jointly
conduct a physical inventory of the inventory of the Business (the “Inventory
Count”). Within 30 days after the Closing, Buyer will prepare and deliver to
Seller a statement of Seller’s Net Current Assets as of the Closing Date (the
“Net Current Asset Statement”), which will take into account the Inventory Count
and will be prepared in accordance with GAAP except as otherwise expressly
provided in and superseded by, Exhibit 1.4. Seller will provide reasonable
support to Buyer and its

 

-2-



--------------------------------------------------------------------------------

Representatives to enable them to prepare the required Net Current Asset
Statement, including by providing reasonable access to and the right to copy the
Books and Records of Seller not included among the Purchased Assets. Any items
included in the Net Current Asset Statement will be final, conclusive and
binding on Buyer and Buyer Parent on the date the statement becomes final,
conclusive and binding on Seller and Seller Parent, as provided below, unless,
prior to such date, Buyer notifies Seller Parent in writing of any change Buyer
proposes to the Net Current Asset Statement. Seller will have the opportunity to
review the Net Current Asset Statement for 30 days after receipt thereof (or the
date of any change thereto proposed by Buyer in accordance with the immediately
preceding sentence) (the “Review Period”). During the Review Period, Buyer and
Buyer Parent will provide to Seller, Seller Parent, and their Representatives
access to all information, including accountants’ working papers, to enable
Seller, Seller Parent and their Representatives to review and evaluate the Net
Current Asset Statement. The Net Current Asset Statement will be final,
conclusive and binding on Seller and Seller Parent unless, prior to the end of
the Review Period, Seller notifies Buyer in writing of Seller’s objections to
the Net Current Asset Statement, specifically identifying the disputed items,
the estimated amounts of the disputed items, if known, and the basic facts
underlying Seller’s objections. If Seller gives a notice of objections, the
Parties will try in good faith to resolve the objections within 15 days after
the delivery of notice by Seller. If the Parties resolve the objections within
that time period, they will promptly record the resolution in a writing signed
by each of them, and the resolution will be final, conclusive and binding on
each of them. If the Parties are unable to resolve the objections within that
time period, the Parties promptly will refer any disputed matter to the
independent accounting firm of Ernst & Young LLP (or if they are unable or
unwilling to serve in such capacity, another accounting firm chosen by mutual
agreement of the Parties). If the final determination of the amounts set forth
on the Net Current Asset Statement reported by such accounting firm is closer in
amount to Buyer’s calculation of such amounts than to Seller’s calculation of
such amounts, then Seller shall bear all fees and expenses of such accounting
firm. If the final determination of the amounts set forth on the Net Current
Asset Statement reported by such accounting firm is closer in amount to Seller’s
calculation of such amounts than to Buyer’s calculation of such amounts, then
Buyer shall bear all fees and expenses of such accounting firm. The designated
accounting firm will act as a neutral arbitrator and, to the extent GAAP (as
superseded by Exhibit 1.4) leaves room for discretion, will exercise that
discretion independently, but within the range of the differences between the
Parties. The accounting firm will revise the Net Current Asset Statement to
reflect its resolution of the disputed matters, and its resolution will be
final, conclusive and binding on the Parties. The Net Current Asset Statement,
in the form that is final, conclusive and binding on the Parties hereunder, is
referred to in this Agreement as the “Final Net Current Asset Statement.”

 

Section 1.5 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Barnes & Thornburg,
LLP, 300 Ottawa Avenue, NW, Suite 500, Grand Rapids, Michigan 49503, at 10:00
a.m. local time on the first Friday following date of approval of this Agreement
(and the transactions contemplated thereby) by the stockholders of Seller
Parent, or at any other place, time or later date as may be mutually agreed by
Buyer and Seller or may be necessary to allow for the satisfaction of the
conditions set forth in Article 5 below (the “Closing Date”). The Closing will
be deemed to be effective upon the close of business on the Closing Date, unless
otherwise agreed to by the Parties. The Closing will be effective at 11:59 p.m.
on the Closing Date (the “Effective Time”).

 

-3-



--------------------------------------------------------------------------------

Section 1.6 Deliveries at Closing.

 

(a) At the Closing, Buyer will deliver to Seller: (i) the Estimated Closing
Payment; (ii) an instrument or agreement, reasonably acceptable to Seller, that
provides for Buyer’s assumption of the Assumed Liabilities; (iii) certified
copies of resolutions of Buyer and Buyer Parent authorizing the consummation of
the transactions contemplated by this Agreement; and (iv) any and all other
agreements, certificates, instruments and documents as may be required of Buyer
or Buyer Parent under this Agreement.

 

(b) At the Closing, Seller will deliver to Buyer: (1) possession of the
Purchased Assets, bills of sale, warranty deeds, certificates of title,
endorsements, assignments and other instruments of conveyance, reasonably
acceptable to Buyer, that are sufficient to transfer to Buyer title to the
applicable Purchased Assets in accordance with this Agreement; (2) written
consents of third parties, if required, with respect to the transfer of the
Purchased Assets (including rights under the Assigned Contracts); (3) certified
copies of resolutions of Seller and Seller Parent authorizing the consummation
of the transactions contemplated by this Agreement; and (4) any and all other
agreements, certificates, instruments and documents as may be required of Seller
or Seller Parent under this Agreement.

 

Section 1.7 Allocation of Purchase Price. The Purchase Price shall be allocated
among the Purchased Assets in accordance with Exhibit 1.7 (the “Tax
Allocation”). After the Closing, the Parties will make consistent use of the
allocation, fair market value, and useful lives specified in Exhibit 1.7 for all
Tax purposes and in all filings, declarations and reports with the IRS in
respect thereof. Buyer and Seller will each file an IRS Form 8594 “Asset
Acquisition Statement under Section 1060” at the time and in the manner as
required by Treasury Regulation 1.1060-1(e) consistent with the Tax Allocation
concerning the Purchase Price. The IRS Form 8594 will be prepared by Seller
after Closing and submitted within 30 days after the final Net Current Asset
Statement has become final to Buyer for review and comment. The Tax Allocation
will be conclusive and binding on the Parties for reporting and disclosure
requirements under the Code and any foreign, state or local Tax authority.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND SELLER PARENT

 

Seller and Seller Parent, jointly and severally, represent and warrant to Buyer
as follows:

 

Section 2.1 Disclosure Schedule. Seller has delivered to Buyer a disclosure
schedule which is comprised of the numbered schedules specifically referred to
in this Article 2 (the “Disclosure Schedule”). The information contained in the
Disclosure Schedule is complete and accurate and all documents that are attached
to or form a part of Disclosure Schedule are true and complete copies of the
genuine original documents they purport to represent.

 

-4-



--------------------------------------------------------------------------------

Section 2.2 Organization and Good Standing. Seller is a corporation duly
organized, validly existing and in good standing under the Legal Requirements of
the jurisdiction of its incorporation. Seller Parent is a corporation duly
organized, validly existing and in good standing under the Legal Requirements of
the jurisdiction of its incorporation. Seller has full corporate power and
authority to conduct the Business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform its
obligations under the Assigned Contracts. Seller is duly qualified to do
business as a foreign corporation and is in good standing in each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it or the nature of the activities conducted by it requires such
qualification. Seller Parent owns all of the outstanding capital stock of
Seller.

 

Section 2.3 Financial Statements. Copies of the unaudited financial statements
for Seller at and for the fiscal years ended December 31, 2004, 2003 and 2002
are attached to Schedule 2.3 of the Disclosure Schedule (the “Financial
Statements”). Also attached to Schedule 2.3 are copies of the unaudited interim
balance sheets and interim statements of income and cash flow of Seller at and
for the fiscal quarter ended March 31, 2005 (the “Interim Financial
Statements”). The Interim Financial Statements include the balance sheet of
Seller at March 31, 2005 (the “Balance Sheet”). The Financial Statements and
Interim Financial Statements present fairly the financial condition of Seller at
the dates indicated and its results of operations for the periods then ended,
all in accordance with GAAP applied on a basis consistent throughout such
periods and consistent with prior periods (subject, in the case of the Interim
Financial Statements, to normal recurring year-end adjustments and absence of
footnotes, the effect of which will not individually or in the aggregate be
materially adverse).

 

Section 2.4 Books and Records. The Books and Records material to the Business or
any Purchased Asset are complete and correct and represent actual, bona fide
transactions and have been maintained in accordance with sound and customary
business practices including the maintenance of an adequate system of controls.
Such Books and Records as of April 21, 2005 are included in the Data Room or
have been delivered to Buyer.

 

Section 2.5 No Undisclosed Liabilities. Except as set forth in Schedule 2.5 of
the Disclosure Schedule and except for executory obligations under Assigned
Contracts that are included among the Assumed Liabilities, Seller does not have
any liabilities or obligations of any nature (whether known or unknown,
absolute, accrued, contingent or otherwise) except for liabilities or
obligations expressly reflected or reserved against in the Balance Sheet and
current liabilities incurred in the Ordinary Course of Business since the date
of the Balance Sheet which is consistent in nature and amount with prior
experience.

 

Section 2.6 Taxes. Seller has timely (a) filed all Tax Returns pursuant to
applicable Legal Requirements; (b) paid or made proper provision for payment of
all Taxes due and payable by it; and (c) withheld or collected all Taxes
required to be withheld or collected by it under applicable Legal Requirements
through the Closing Date and, to the extent required, paid such

 

-5-



--------------------------------------------------------------------------------

Taxes to the proper Governmental Body or other Person. To Seller’s Knowledge,
Seller has not been delinquent in the payment of any Tax, and has no Tax
deficiency or claim outstanding or assessed against it, and there is no basis
for any such deficiency or claim. Except as set forth in Schedule 2.6 of the
Disclosure Schedule, there is not now in force any extension of time with
respect to the date on which any Tax Return was or is due to be filed by or with
respect to Seller, the Business, or the Purchased Assets, or any waiver or
agreement by Seller or Seller Parent for the extension of time for the
assessment of any Tax in respect of Seller, the Business, or any of the
Purchased Assets.

 

Section 2.7 No Adverse Change; Absence of Restricted Events. Except as set forth
in Schedule 2.7 of the Disclosure Schedule, since December 31, 2004, (a) the
operations and affairs of Seller have been conducted only in the Ordinary Course
of Business and (b) there has not been any change in the business, operations,
properties, assets or condition of Seller that is likely to result in a Material
Adverse Consequence. Except as set forth in Schedule 2.7 of the Disclosure
Schedule, since December 31, 2004, no Restricted Event has occurred with respect
to Seller.

 

Section 2.8 Employees; Labor Relations.

 

(a) Schedule 2.8 of the Disclosure Schedule contains, as of a recent date
specified therein, the following information for each current employee of Seller
(including each employee on leave of absence or layoff status): name; job title;
hire date; current compensation paid or payable; vacation accrued; eligibility
to participate under any Employee Benefit Plan; and citizenship. Except as set
forth in Schedule 2.8, Seller and Seller Parent believe that if Buyer were to
offer Seller’s employees employment on substantially similar terms as those paid
by Seller as of the Closing Date, sufficient employees will remain employed
through the Closing Date, and will accept employment if offered by Buyer or an
Affiliate following the Closing Date, so as not to disrupt or adversely affect
the operation of the Business by Buyer following the Closing Date. Seller’s
current employees are either U.S. citizens or permanent resident aliens.

 

(b) Except as disclosed on Schedule 2.8, neither Seller, nor any Affiliate of
Seller, is now or has ever been a party to any collective bargaining or other
labor Contract with respect to the Business. Except as disclosed in Schedule
2.8, since January 1, 2000, there has not been, there is not presently pending
or existing and to Seller’s Knowledge there is not Threatened: (i) any strike,
slowdown, picketing, work stoppage, lockout, organizational activity or other
labor dispute or Proceeding against or affecting Seller; (ii) any application or
complaint filed by any employee or union with any Governmental Body against or
affecting Seller; or (iii) any election or certification of, or any application
or demand for recognition or certification of, a collective bargaining agent
made to or affecting Seller. Except as set forth in Schedule 2.8, there is not
currently, nor has there been in the past five years, any internal investigation
of any charge or complaint by any employee of Seller alleging harassment,
discrimination or other employment conduct which could give rise to liability.
All Legal Requirements relating to Seller’s employees, including Legal
Requirements relating to terms of

 

-6-



--------------------------------------------------------------------------------

employment, immigration and employment of illegal aliens, the payment of social
security and other payroll Taxes, the payment of employee wages and benefits
(including overtime pay) and occupational safety and health, have been complied
with.

 

(c) Except as disclosed in Schedule 2.8 or Schedule 2.9, neither Seller, nor any
Affiliate of Seller, is a party to any Contract regarding the Business the
obligations of which, by the terms of such Contract, will survive the Closing
Date or could be asserted against Buyer or its Affiliates with any of Seller’s
present or former directors, officers, employees or consultants with respect to
length, duration or conditions of employment (or the termination of employment),
salaries, bonuses, compensation, deferred compensation, health insurance or any
other form of remuneration. A copy of each employee policy manual and handbook
provided to or governing Seller’s employees, and a copy of the employment
application forms currently being used by Seller in connection with the hiring
of new employees, has been included in the Data Room or delivered to Buyer.

 

(d) Seller has not effectuated (i) a “plant closing” (as defined in the Worker
Adjustment and Retraining Notification (WARN) Act Pub. L. 100-379, 102 stat. 890
(1988) (the “WARN Act”)) affecting any site of employment or one or more
facilities or operating units within any site of employment or facility; or (ii)
a “mass layoff” (as defined in the WARN Act) affecting any site of employment or
facility; and Seller has not been affected by any transaction or engaged in
layoffs or employment terminations sufficient in number to trigger application
of any similar state or local Legal Requirements. Except as set forth in
Schedule 2.8, none of Seller’s employees will have suffered an “employment loss”
under the WARN Act since six months prior to the Closing Date or any similar
state or local Legal Requirement since 12 months prior to the Closing Date.

 

Section 2.9 Employee Benefit Plans.

 

(a) Schedule 2.9 of the Disclosure Schedule sets forth each Employee Benefit
Plan. Copies of all Employee Benefit Plans and all Contracts relating to such
Employee Benefit Plans are included in the Data Room or have been delivered to
Buyer. Seller has not made and is not bound by any unwritten Employee Benefit
Plan or Contract.

 

(b) All obligations under the Employee Benefit Plans (including, to the extent
applicable, reporting, disclosure, prohibited transaction, IRS qualification,
ERISA requirements and funding obligations) have been timely complied with. The
Employee Benefit Plans, and the administration of the Employee Benefit Plans,
comply and have complied with all applicable Legal Requirements.

 

(c) Neither Seller, nor any predecessor or Affiliate of Seller, has ever
established, maintained or contributed to or otherwise participated in, or had
an obligation to establish, maintain, contribute to or otherwise participate in,
any Multi-Employer Retirement Plan or any Multiple Employer Plan. Except as set
forth on Schedule 2.9, none of the Employee Benefit Plans are subject to Title
IV of ERISA.

 

-7-



--------------------------------------------------------------------------------

(d) Except as set forth in Schedule 2.9, neither Seller, nor any Affiliate of
Seller, has any obligation to provide post-employment medical or other benefits
to Seller’s employees or former employees, or their survivors, dependents or
beneficiaries, except as may be required by Section 4980B of the Code or Part 6
of Title I of ERISA or applicable state medical benefits continuation Legal
Requirement, and Seller may terminate any such postretirement medical or other
benefits upon 30 days’ notice or less without any Adverse Consequences.

 

(e) Except as set forth on Schedule 2.9, neither the execution of this
Agreement, nor the consummation of any of the transactions contemplated hereby,
will (i) result in any payment (including, without limitation, any severance,
unemployment compensation or golden parachute payment) becoming due to any
director or employee of Seller, (ii) increase any benefit otherwise payable
under any of the Employee Benefit Plans, or (iii) result in the acceleration of
the time of payment of any such benefit.

 

Section 2.10 Properties and Assets. Except as set forth in Schedule 2.10 of the
Disclosure Schedule, Seller owns all the properties and assets (whether real,
personal or mixed and whether tangible or intangible) used in connection with
the Business, including all of the properties and assets reflected in the
Balance Sheet or acquired after the date of the Balance Sheet (except for
inventory sold and accounts receivable collected since the date of the Balance
Sheet in the Ordinary Course of Business). All properties and assets owned by
Seller that will be owned by Buyer upon Closing are free and clear of all
Encumbrances or will be as of the Closing Date. Schedule 2.10 identifies and
includes a complete copy of each lease of property and assets of the Business
(other than Real Property) (the “Personal Property Leases”). All properties and
assets owned by or leased to Seller will be in the possession of Seller on the
Closing Date or at such other location or locations as are set forth in Schedule
2.10.

 

Section 2.11 Real Property. Schedule 2.11 of the Disclosure Schedule sets forth
a description of all real property and real property interests currently owned,
leased or otherwise held by Seller (collectively, the “Real Property”). Schedule
2.11 also sets forth a list and complete copy of all leases of Real Property to
which Seller is a signatory or by which it is bound or affected (each a “Real
Property Lease” and collectively the “Real Property Leases”). Seller owns valid
and binding leasehold interests in its Real Property Leases. Seller does not own
any Real Property. Except as described in Schedule 2.11, all buildings or
improvements that Seller owns or uses lie wholly within the boundaries of the
Real Property leased by Seller and do not encroach on any easement or property
owned by another, and no building or improvement owned or used by another
encroaches on any property that Seller uses or on any easement the benefit of
which runs to Seller in a manner that interferes with the Business as presently
conducted by Seller. Except as disclosed in Schedule 2.11, the Real Property and
Seller’s use of the Real Property fully complies with all applicable Contracts
and Legal Requirements. To the Seller’s Knowledge, there are no material ground
subsidences or slides on or affecting any Real Property. Except as set forth in
Schedule 2.11 (which Schedule also

 

-8-



--------------------------------------------------------------------------------

includes the amounts anticipated to be received by Seller relating to any
condemnation or other taking disclosed thereon), none of the Real Property is
the subject of any condemnation action and, to Seller’s Knowledge, there is no
proposal under consideration by any Governmental Body to take or use any of the
Real Property. True and complete copies of all instruments, Contracts and other
documents evidencing, creating or constituting any Encumbrances on the Real
Property are included in the Data Room or have been delivered to Buyer, all of
which Encumbrances will be removed or released as of the Closing Date, except as
otherwise may be agreed by Buyer.

 

Section 2.12 Condition and Sufficiency of Assets. The buildings, plants,
structures and equipment owned or used by Seller: (a) are structurally sound,
are in good operating condition and repair, normal wear and tear excepted, are
adequately serviced by all required utilities and are adequate for the uses to
which they are being put; (b) do not need maintenance or repairs except for
ordinary, routine maintenance and repairs; and (c) are sufficient for the
continued conduct of Seller’s Business by Buyer after the Closing in
substantially the same manner as conducted before the Closing.

 

Section 2.13 Accounts Receivable. All accounts receivable of Seller that will be
reflected in the Final Net Current Asset Statement (the “Accounts Receivable”)
will represent valid obligations due Seller arising from bona fide sales of
Seller made in the Ordinary Course of Business.

 

Section 2.14 Inventory. All inventory of Seller that will be reflected in the
Final Net Current Asset Statement will consist of inventory manufactured or
acquired in bona fide transactions in the Ordinary Course of Business and be of
a quality and quantity usable and salable in the Ordinary Course of Business,
except for obsolete items and items below standard quality, all of which will
have been written off or written down to net realizable value on the Final Net
Current Asset Statement. All inventories not written off will be reflected in
the Final Net Current Asset Statement at the lower of cost or market on a first
in, first out basis.

 

Section 2.15 Litigation. Except as set forth in Schedule 2.15 of the Disclosure
Schedule, there is no Proceeding or Order pending that relates to or may affect
the Business, or any of the properties or assets owned or used by Seller, or
that may interfere with the timely consummation of the transactions contemplated
by this Agreement. To Seller’s Knowledge, no such Proceeding or Order has been
Threatened and no event has occurred or circumstance exists that may give rise
to or serve as a basis for any such Proceeding or Order.

 

Section 2.16 Authorization and Enforceability; No Conflict.

 

(a) Seller has full corporate power and authority to enter into and to perform
the Transaction Documents to which it is a signatory and to carry out the
transactions contemplated by such Transaction Documents. Seller Parent has full
corporate power and authority to enter into and to perform the Transaction
Documents to which it is a signatory and to carry out the transactions
contemplated by such Transaction Documents. This Agreement is, and on the
Closing Date each of the other Transaction Documents to

 

-9-



--------------------------------------------------------------------------------

which Seller is a party will be, legal, valid and binding obligations of Seller,
enforceable against it in accordance with their respective terms. This Agreement
is, and on the Closing Date each of the other Transaction Documents to which
Seller Parent is a party will be, legal, valid and binding obligations of Seller
Parent, enforceable against it in accordance with their respective terms. The
execution, performance and delivery of each Transaction Document to which Seller
is a signatory has been duly authorized, approved and adopted by Seller. The
execution, performance and delivery of each Transaction Document to which Seller
Parent is a signatory has been duly authorized, approved, and adopted by Seller
Parent.

 

(b) The execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby will not (i) contravene
any Organizational Documents of Seller or Seller Parent or result in a Breach of
any provision of, or constitute a default under, any Assigned Contract; (ii)
violate any Legal Requirement or Order or give any Governmental Body the right
to revoke, withdraw, suspend, cancel, terminate or modify any Governmental
Authorization; (iii) result in the imposition of any Tax on either Buyer, the
Purchased Assets or the Business of Seller (other than Taxes for which Seller
will be solely responsible and Taxes described in Section 9.8); (iv) result in
the acceleration of any Assumed Liability, or adversely modify terms of any
Assumed Liability; or (v) result in any Encumbrance being created or imposed
upon or with respect to any of the Purchased Assets. All consents, approvals or
authorizations of, or declarations, filings or registrations with, any Person
required in connection with the execution, delivery or performance of the
Transaction Documents or the consummation of the transactions contemplated
thereby (including the assignment of rights under the Assigned Contracts to
Buyer) are set forth in Schedule 2.16 of the Disclosure Schedule and will be
timely obtained or made, as applicable, by Seller prior to the Closing.

 

Section 2.17 Assigned Contracts. Each Assigned Contract is in full force and
effect and is valid and enforceable in accordance with its terms. Seller and, to
Seller’s Knowledge each other Person that is a party to an Assigned Contract,
has complied and is fully complying with the terms of each Assigned Contract,
and no event has occurred or circumstance exists that (with or without notice or
lapse of time) may contravene, conflict with or result in a violation or breach
of, or give Seller or, to Seller’s Knowledge any other Person, the right to
declare a default under, any Assigned Contract. Complete copies of all written,
and complete descriptions of all oral, Assigned Contracts are included in
Exhibit 8.1. Schedule 2.17 of the Disclosure Schedule lists all material
Contracts of Seller that are not Assigned Contracts. Except as specifically
identified on Schedule 2.17, none of the Assigned Contracts restricts or
purports to restrict the activities or operations of the Business or limits or
purports to limit the Business’s ability to compete anywhere in the world.

 

Section 2.18 Intellectual Property. Schedule 2.18 of the Disclosure Schedule
sets forth all Intellectual Property Assets presently owned or used with respect
to Seller’s Business. Seller will own the entire right, title and interest in
and to such Intellectual Property Assets on the Closing Date and will transfer
the same to Buyer free and clear of all Encumbrances. Following

 

-10-



--------------------------------------------------------------------------------

the Closing Date, Buyer will have the right to use each Intellectual Property
Asset included among the applicable Purchased Assets without payment or other
liability to any Person, except as otherwise provided in Schedule 2.18. Except
as set forth in Schedule 2.18, neither Seller, nor any Affiliate of Seller, has
infringed or unlawfully used any Intellectual Property Assets of any other
Person and, to Seller’s Knowledge, there is no infringement of or unlawful use
by any other Person of any of Seller’s Intellectual Property Assets. Schedule
2.18 also sets forth a list of all Contracts relating to Intellectual Property
Assets to which Seller or any Affiliate is a party or by which Seller or any
Affiliate is bound or affected. Except as set forth in Schedule 2.18, none of
the Intellectual Property Assets of Seller is subject to any pending or, to
Seller’s Knowledge, Threatened Proceeding, and, to Seller’s Knowledge, there is
no valid basis for asserting any such Proceeding. No Intellectual Property Asset
owned or used by Seller is subject to any outstanding Order restricting the use
by Seller (or Buyer following the Closing) of that Intellectual Property Asset.
The Intellectual Property Assets included among the Purchased Assets are all
those necessary for the operation of the Business of Seller by Buyer after the
Closing in substantially the same manner as conducted before the Closing and are
sufficient in form and quality so that, following the Closing, Buyer can design,
produce, manufacture and sell the products designed, produced, manufactured or
sold by Seller before the Closing, in a manner that meets applicable
specifications and conforms to commercially acceptable quality standards in all
material respects.

 

Section 2.19 Insurance. Schedule 2.19 of the Disclosure Schedule sets forth a
list of all policies of Insurance to which Seller is a party or under which
Seller, the Business, or any Purchased Asset is covered, and for each policy
indicates: the name of the insurer; the amount of coverage; the type of
Insurance; the policy number; the renewal or expiration date; and all pending
claims under the policy. All of the policies of Insurance set forth in Schedule
2.19 are outstanding and in full force and will remain in full force until the
Closing Date, all premiums with respect to the policies are currently paid and
all duties of the insureds under the policies have been fully discharged.
Neither Seller nor Seller Parent has been refused Insurance with respect to the
Business by any carrier to which it has applied for Insurance within the prior
five years.

 

Section 2.20 Customers and Suppliers; Certain Relationship. Schedule 2.20 of the
Disclosure Schedule sets forth (a) a list of the 20 largest customers of Seller
(by dollar volume) in terms of bookings for the 12 months ended December 31,
2003 and December 31, 2004 and the four months ended April 30, 2005, showing for
each period the approximate total bookings from each customer and (b) a list of
the 20 largest suppliers of Seller (by dollar volume) in terms of purchases for
the 12 months ended December 31, 2004 and the four months ended April 30, 2005,
showing for each period the approximate total purchases from each supplier. To
Seller’s Knowledge, there has not been any material adverse change or
development in the business relationship with any customer or supplier set forth
in Schedule 2.20, and such an adverse change or development could not reasonably
be anticipated as a result of the consummation of the transactions contemplated
by this Agreement. To Seller’s Knowledge, there is no reason to anticipate that
any customer will substantially reduce its purchases following the Closing Date.
Except as set forth in Schedule 2.20, neither Seller, Seller Parent nor any of
their respective Affiliates or Related Persons is an owner, shareholder,
creditor or agent of, or consultant or lender to, any Person engaged in a
business that acts as a supplier of any goods or services to Seller or any part
of which is in actual or potential competition with Seller.

 

-11-



--------------------------------------------------------------------------------

Section 2.21 Product Warranties and Liabilities. Set forth in Schedule 2.21 of
the Disclosure Schedule are all standard warranties offered by Seller in
connection with products designed, developed or manufactured by Seller. Except
as set forth in Schedule 2.21, there are no claims outstanding against Seller to
return products by reason of alleged overshipments, early or late shipments,
defective delivery, defective merchandise or otherwise, and there is no
Proceeding pending or to Seller’s Knowledge, Threatened against Seller under any
product warranty, nor, to Seller’s Knowledge, is there any basis upon which any
claim could validly be made. Schedule 2.21 summarizes all product warranty and
liability claims having a value in excess of five thousand dollars ($5,000) that
have been asserted against Seller within the preceding five years, indicating
for each claim whether it has been resolved or remains outstanding and, if
resolved, the manner and cost of resolution.

 

Section 2.22 Permits and Licenses; Compliance with Legal Requirements. All
Governmental Authorizations necessary for Seller to carry on the Business as
presently conducted are set forth in Schedule 2.22 of the Disclosure Schedule
and have been timely obtained, are in full force and effect and have been
complied with. All fees and charges incident to those Governmental
Authorizations have been fully paid and are current and no suspension or
cancellation of any Governmental Authorization has been Threatened or could
result by reason of the transactions contemplated by this Agreement. Neither
Seller nor any Affiliate of Seller, or any of the properties and assets owned or
used by Seller, is subject to, nor to Seller’s Knowledge has Seller or any
Affiliate of Seller been Threatened with, any Adverse Consequence relating to
the Business or any of the Purchased Assets as the result of a failure to comply
with any Legal Requirement, and no event has occurred or circumstance formerly
existed or currently exists that (with or without notice or lapse of time) may
give rise to any such Adverse Consequence. Seller is presently, and during all
applicable statutory periods of limitation has been, in compliance with all
applicable Legal Requirements.

 

Section 2.23 Environmental Matters. Except as set forth in Schedule 2.23 of the
Disclosure Schedule:

 

(a) Compliance. Seller is and during all applicable statutory periods of
limitation has been in compliance with all applicable Environmental Laws with
respect to any Real Property or other assets to be owned or leased by Buyer upon
Closing. Seller possesses all Governmental Authorizations required under
applicable Environmental Laws and has complied, and is complying, with the terms
and conditions thereof. Seller is in compliance with all notification, reporting
and registration provisions under applicable Environmental Laws. Seller may,
under the Environmental Laws, transfer its Governmental Authorizations to Buyer.

 

(b) Notices and Permits. Seller has not received any communication (written or
oral), whether from a Governmental Body, citizens group, employee or otherwise,
alleging that Seller is not in full compliance with any Environmental Laws, and,
to

 

-12-



--------------------------------------------------------------------------------

Seller’s Knowledge, there are no circumstances that may prevent or interfere
with full compliance with any Environmental Laws in the future. All Governmental
Authorizations and compliance schedules currently held by Seller pursuant to any
Environmental Laws with respect to any Real Property or other assets to be owned
or leased by Buyer upon Closing are identified in Schedule 2.23 of the
Disclosure Schedule, and copies thereof have been included in the Data Room or
have been delivered to Buyer.

 

(c) Environmental Liability. There is no Environmental Liability existing or, to
Seller’s Knowledge, Threatened against Seller or against any Person whose
liability for any Environmental Liability Seller has or may have retained or
assumed, either contractually or by operation of applicable Legal Requirements
with respect to any Real Property or other assets to be owned or leased by Buyer
upon Closing. To Seller’s Knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including the
release, emission, discharge, presence, treatment or disposal of any Hazardous
Substance or Material, that could form the basis for any Environmental Liability
of Seller or of any Person whose responsibility for any such Environmental
Liability Seller has or may have retained or assumed, either contractually or by
operation of applicable Legal Requirements.

 

(d) Real Property. Without limiting the generality of the foregoing, except as
set forth on Schedule 2.23 of the Disclosure Schedule: (i) none of the Real
Property is listed on, or to Seller’s Knowledge is being considered for listing
on, any list of contaminated sites maintained under any Environmental Law; (ii)
to Seller’s Knowledge none of the Real Property has been designated as an area
under the control of any conservation authority; (iii) neither Seller nor any
predecessor to Seller’s Business has disposed of any waste and Hazardous
Substance or Material in, on or under the air, soil, groundwater or surface
water located on the Real Property, in a quantity or concentration that may
result in any Environmental Liability; (iv) neither Seller nor any predecessor
to Seller’s Business has installed any underground storage tanks, receptacles or
other similar containers or depositories on the Real Property to be leased by a
Buyer upon Closing; (v) none of the buildings, building components, structures
or improvements owned, leased or used by Seller to be owned or leased by Buyer
upon Closing is constructed in whole or in part of any material (including
asbestos, except to the extent properly encapsulated in accordance with
Environmental Law) that releases or may release any substance, whether gaseous,
liquid or solid, that may give rise to any Environmental Liability; (vi) the
Business as currently conducted at the Real Property does not constitute a
nuisance and no claim of nuisance has been made to Seller with respect to the
Business by any adjoining landowner or other Person, and Seller has not made or
received complaints to or from any Person regarding a nuisance caused or created
by any adjoining landowner or other Person; (vii) to Seller’s Knowledge, there
have been no investigations conducted or other Proceedings taken or by any
Governmental Body or any other Person pursuant to any Environmental Law with
respect to the Real Property, the Business or the Purchased Assets; (viii) no
polychlorinated biphenyls (PCB’s) were ever used, stored or disposed of by
Seller or any predecessor to Seller’s Business at any of the Real Property; (ix)
there is no consent decree, consent order or other Contract to

 

-13-



--------------------------------------------------------------------------------

which Seller is a party or by which it is bound or affected in relation to any
environmental matter and no Contract is necessary for Seller’s continued
compliance with all Environmental Laws; (x) no Hazardous Substance or Material
is or was used, generated, emitted, transported, stored, treated or disposed of
by Seller in violation of any Environmental Law or in a manner that may result
in any Environmental Liability; (xi) except as set forth in Schedule 2.23,
neither Seller nor any predecessor to Seller’s Business has treated, stored,
disposed or arranged for disposal of any Hazardous Substance or Material at any
location except in full compliance with Environmental Laws; and (xii) neither
Seller nor any predecessor to Seller’s Business has disposed of or released, or
permitted the disposal or release of, and it does not know of the disposal or
release of, any Hazardous Substance or Material on any of the Real Property
except in full compliance with Environmental Laws. A complete copy of every site
assessment, study, test result or datum on the Environment and the Real Property
in the possession or control of Seller or Seller Parent has been included in the
Data Room or has been delivered to Buyer, including any Voluntary Response
Action Plan or related submission under the Michigan Natural Resources and
Environmental Protection Act, MCLA 324.101 et seq. A complete copy of all
documents in the possession or control of Seller or Seller Parent evidencing any
land use restriction or institutional control, easement, covenant, deed
restriction or deed notice relating to the Environment with respect to the Real
Property has also been included in the Data Room or has been delivered to Buyer.

 

Section 2.24 Bank Accounts. Schedule 2.24 of the Disclosure Schedule lists the
names, account numbers and locations of all banks and other financial
institutions of which Seller has any accounts or safe deposit boxes, and the
names of all Persons authorized to draft or have access to any such accounts.

 

Section 2.25 No Broker’s Fees. Neither Seller, Seller Parent nor anyone acting
on Seller’s or Seller Parent’s behalf has incurred any liability or obligation
to pay fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Buyer could be liable.

 

Section 2.26 Accuracy of Statements. No representation or warranty made by
Seller or Seller Parent in this Agreement or any statement, certificate or
schedule furnished to Buyer or Buyer Parent pursuant to this Agreement or in
connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein not misleading. The representations and
warranties of Seller and Seller Parent will be deemed made as of the date of
this Agreement and again on the Closing Date.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF BUYER AND BUYER PARENT

 

Buyer and Buyer Parent, jointly and severally, represent and warrant to Seller
and Seller Parent as follows:

 

Section 3.1 Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full corporate power and authority to
conduct its business as it is now being conducted and to own or use its
properties and assets. Buyer Parent is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with full corporate power and authority to conduct its business as
it is now being conducted and to own or use its properties and assets.

 

Section 3.2 Authorization and Enforceability; No Conflict.

 

(a) Buyer has full corporate power and authority to enter into and to perform
the Transaction Documents to which it is a signatory and to carry out the
transactions contemplated by such Transaction Documents. Buyer Parent has full
corporate power and authority to enter into and to perform the Transaction
Documents to which it is a signatory and to carry out the transactions
contemplated by such Transaction Documents. This Agreement is, and on the
Closing Date each of the other Transaction Documents to which Buyer is a party
will be, legal, valid and binding obligations of Buyer, enforceable against it
in accordance with their respective terms. This Agreement is, and on the Closing
Date each of the Transaction Documents to which Buyer Parent is a party will be,
legal, valid and binding obligations of Buyer Parent, enforceable against it in
accordance with their respective terms. The execution, performance and delivery
of each Transaction Document to which Buyer is a signatory has been duly
authorized, approved and adopted by Buyer. The execution, performance and
delivery of each Transaction Document to which Buyer Parent is a signatory has
been duly authorized, approved and adopted by Buyer Parent.

 

(b) The execution, delivery and performance of the Transaction Documents and the
consummation by Buyer and Buyer Parent of the transactions contemplated thereby
will not (i) contravene any Organizational Documents of Buyer or Buyer Parent or
result in a breach of any provision of, or constitute a default under, any
Contract or (ii) violate any Legal Requirement or Order.

 

Section 3.3 No Broker’s Fees. Neither Buyer, Buyer Parent nor anyone acting on
Buyer’s or Buyer Parent’s behalf has incurred any liability or obligation to pay
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Seller or Seller Parent
could become liable.

 

Section 3.4 Financing. Buyer has, and at the Closing will have, sufficient funds
in its possession or available pursuant to existing credit facilities to
purchase the Purchased Assets and to complete the transactions contemplated
hereby.

 

Section 3.5 Accuracy of Statements. No representation or warranty made by Buyer
or Buyer Parent in this Agreement or any statement, certificate or schedule
furnished to Seller or Seller Parent pursuant to this Agreement or in connection
with the transactions contemplated by this Agreement contains any untrue
statement of a material fact or omits to state a material fact

 

-15-



--------------------------------------------------------------------------------

necessary to make the statements contained therein not misleading. The
representations and warranties of Buyer and Buyer Parent will be deemed made as
of the date of this Agreement and again on the Closing Date.

 

ARTICLE 4

 

COVENANTS AND AGREEMENTS

 

The Parties (as applicable) covenant and agree as follows:

 

Section 4.1 Conduct Pending the Closing.

 

(a) From the date of this Agreement to the Closing Date, Seller will conduct,
and Seller Parent will cause Seller to conduct, the operations and affairs of
the Business only in the Ordinary Course of Business, except for actions taken
with Buyer’s consent to prepare for the transactions contemplated by this
Agreement. Seller and Seller Parent will exercise their commercially reasonable
best efforts to preserve intact the organization, personnel and goodwill of the
Business with Persons having business dealings with it, and will comply with all
Legal Requirements. Except as required by any Legal Requirement, from the date
of this Agreement to the Closing Date, neither Seller nor Seller Parent will,
directly or indirectly: (i) take any action that would interfere with or prevent
the timely consummation or performance of this Agreement; or (ii) except for
actions taken with Buyer’s prior consent to prepare for the transactions
contemplated by this Agreement, take any action that would constitute a
Restricted Event or which would be inconsistent in any respect with any of the
representations, warranties, covenants or agreements set forth in this
Agreement, as if such representations, warranties, covenants or agreements were
made at a time subsequent to such action.

 

(b) After the date hereof and prior to the Closing Date or earlier termination
of this Agreement, neither Seller nor Seller Parent shall initiate, solicit or
negotiate or provide any information to facilitate, and Seller and Seller Parent
shall cause any officer, director or employee of either Seller or Seller Parent,
any attorney, accountant, investment banker, financial advisor or other agent
retained by either of them or any of their Affiliates, not to initiate, solicit
or negotiate or provide any information to facilitate, any proposal or offer to
acquire all or any substantial part of the business, properties or capital stock
of Seller or any part of the business, properties or capital stock of Seller
Parent in a transaction that includes all or any substantial part of the
business, properties or capital stock of Seller, whether by merger, purchase of
assets, tender offer or otherwise (regardless of form thereof and including
without limitation any recapitalization or going private transaction involving
Seller Parent), whether for cash, securities or any other consideration or
combination thereof (any such transactions being referred to herein as an
“Acquisition Transaction”).

 

(c) Notwithstanding the provisions of paragraph (b) above or any other provision
of this Agreement, within three (3) business days after complying with Section

 

-16-



--------------------------------------------------------------------------------

4.1(d) below, Seller Parent may, in response to an unsolicited bona fide
non-binding written offer or proposal with respect to an Acquisition Transaction
(an “Acquisition Proposal”) from a Person or group of Persons (a “Potential
Acquirer”) that Seller Parent’s Board of Directors determines, in good faith and
after consultation with and consideration of the views of its independent
financial advisors and legal counsel, would likely lead to a Superior Proposal,
furnish confidential or nonpublic information to, and engage in discussions and
negotiate with, such Potential Acquirer. For purposes of this Agreement,
“Superior Proposal” means an Acquisition Transaction that Seller Parent’s Board
of Directors determines, taking into account all legal, financial, regulatory
and other aspects of the proposal, in its good faith judgment and after
consultation with and consideration of the views of its independent financial
advisors and legal counsel, is (i) likely to be consummated and (ii) would, if
consummated, be more favorable to Seller Parent or Seller Parent’s stockholders
than the transactions contemplated by this Agreement.

 

(d) Seller Parent shall promptly notify Buyer Parent after receipt of any
Acquisition Proposal, or request for access to the properties, Books and Records
of Seller Parent or Seller from any Person or group of Persons that informs the
Board of Directors of Seller Parent or Seller that it is considering making, or
has made, an Acquisition Proposal. Such notice to Buyer Parent shall be made
orally and in writing and shall indicate in reasonable detail the identity of
the offeror or potential offeror and the material terms and conditions of such
proposal, inquiry or contact to the extent known.

 

Section 4.2 Access and Investigation by Buyer and Buyer Parent. From the date of
this Agreement to the Closing Date, Seller and Seller Parent will give Buyer and
Buyer Parent and their Representatives reasonable access to those of their
advisors and personnel as are identified by Buyer and full and free access
during normal business hours and upon reasonable prior notice to the properties,
contracts, books, records and other documents and data of the Business;
provided, that Buyer, Buyer Parent and their Representatives will conduct
themselves in a manner that does not unreasonably interfere with the normal
operations and relationships of Seller’s Business. As soon as reasonably
practical after the public announcement of the execution of this Agreement,
Seller will introduce a Representative designated by Buyer to those material
customers or suppliers of the Business as Buyer may identify. Seller or Seller
Parent will provide copies of any materials relating to the Business as Buyer
may reasonably request. All propriety, secret and confidential information
furnished by Seller or Seller Parent to Buyer or Buyer Parent will be kept in
confidence in accordance with the Confidentiality Agreement dated August 5,
2004.

 

Section 4.3 Reasonable Best Efforts; Notice; Further Assurances. Each Party will
use its commercially reasonable best efforts to fulfill the conditions required
to be fulfilled by it to bring about the timely consummation of the transactions
contemplated by this Agreement. Each Party will give prompt notice to the other
Parties of the occurrence of any event or the failure of any event to occur that
might preclude or interfere with the satisfaction of any condition precedent to
the obligations of any Party under this Agreement or the timely consummation of
the transactions contemplated by this Agreement. Without limiting the generality
of the

 

-17-



--------------------------------------------------------------------------------

foregoing, Seller will promptly notify Buyer of any fact or circumstance which
could constitute a Breach of Seller’s or Seller Parent’s representations and
warranties set forth in Article 2; provided, however, that any such supplemental
disclosure shall not be deemed to be part of the Disclosure Schedule for
purposes of this Agreement. After the Closing, each Party will take all such
further actions, execute and deliver all such further documents and do all other
acts and things as another Party may reasonably request for the purpose of
carrying out and documenting the intent of this Agreement and the other
Transaction Documents. Following the Closing, Seller will timely and fully
discharge each Excluded Liability. Each of Seller Parent and Buyer Parent will
take all required actions to ensure full and timely compliance by Seller and
Buyer, respectively, of the terms of this Agreement.

 

Section 4.4 Non-Solicitation; Confidentiality.

 

(a) Non-Solicitation. Seller and Seller Parent covenant and agree that for a
period of three years from the Closing Date, they will not, and will cause their
respective current Affiliates not to, directly or indirectly, induce any
employee, customer or supplier of Buyer (or any Affiliate) to leave Buyer’s (or
any Affiliate’s) employment or to cease or adversely change its business
dealings with Buyer or any Affiliate (as applicable) or, directly or indirectly,
assist any other Person in requesting or inducing any employee, customer or
supplier of Buyer (or any Affiliate) to leave Buyer’s (or any Affiliate’s)
employment or to cease or adversely change its business dealings with Buyer or
any Affiliate (as applicable). No breach or violation of this Section 4.4(a)
shall occur as a result of any activity conducted directly or indirectly by any
acquirer of all or any part of the Seller Parent’s Business.

 

(b) Confidentiality. Seller and Seller Parent on the one hand, and Buyer on the
other, covenant and agree that they will not, and will cause their respective
Affiliates not to, from the date of this Agreement and forever afterward,
disclose to any Person any proprietary, secret or confidential information of
the Business or the Seller Parent’s Business, including customer names and
information, sales and manufacturing information and business and trade secrets,
except (i)(A) in connection with the Seller Parent’s Ordinary Course of
Business, or (B) in connection with the Ordinary Course of Business, and (ii) if
required to do so by Legal Requirement or legal process (provided that they make
a reasonable effort to notify the other party before complying with the legal
process), and except to the extent that the information becomes public knowledge
through no fault of Seller or Seller Parent on the one hand, or Buyer on the
other, or their respective Affiliates.

 

(c) Enforcement. If any court of competent jurisdiction finds that the time
period of any of the foregoing covenants is too lengthy or the geographic
coverage or scope of any of the covenants too broad, the restrictive time period
shall be deemed to be the longest period permissible under applicable Legal
Requirements and the geographic coverage and scope shall be deemed to comprise
the largest coverage and scope permissible under applicable Legal Requirements.
It is the Parties’ intent to protect and preserve the Business and goodwill of
the Business to be acquired by Buyer and thus the

 

-18-



--------------------------------------------------------------------------------

Parties agree that the time period and the geographic coverage and scope of the
covenants set forth in this Section 4.4 are reasonable and necessary to protect
the Business and the goodwill of the Business to be acquired by Buyer. If
Seller, Seller Parent or any of their respective Affiliates Breaches or
Threatens to Breach any of the foregoing covenants, Buyer will be entitled to
seek and receive injunctive relief in any court of competent jurisdiction,
without the requirement of posting any bond, in addition to any other remedies
that may be available under applicable Legal Requirements.

 

Section 4.5 Terminated Employees. Within five business days after the execution
of this Agreement, Seller will provide to Buyer a list of all individuals whose
employment with Seller has been terminated within 90 days prior to the date of
this Agreement, and will update that list as of the Closing Date to reflect all
individuals whose employment with Seller has been terminated within 90 days of
the Closing Date.

 

Section 4.6 Meeting of Seller Parent’s Stockholders; Proxy Statement.

 

(a) On or prior to June 3, 2005, Seller Parent shall take all action necessary
in accordance with applicable Legal Requirements and its Organizational
Documents to convene a meeting of Seller Parent’s stockholders (the “Seller
Parent Meeting”) to vote on this Agreement and the transactions contemplated
hereby. The Board of Directors of Seller Parent shall unanimously recommend that
Seller Parent’s stockholders vote to approve this Agreement and the consummation
of the transactions contemplated hereby, and use its commercially reasonable
best efforts to solicit from stockholders of Seller Parent proxies in favor of
this Agreement and the transactions contemplated hereby, and to take all other
reasonable action in its judgment necessary and appropriate to secure the vote
of stockholders required by Legal Requirements to effect the transactions
contemplated by this Agreement; provided, however, that the Board of Directors
may change or withdraw such recommendation in any respect and not take efforts
to solicit proxies if the Board of Directors determines in good faith, based on
advice of outside counsel, that the failure to take such action would likely
result in a violation of the Board of Directors’ fiduciary duties. Nothing
herein shall impair Seller Parent’s ability to take and disclose a position
contemplated by Rule 14e-2 under the Exchange Act or otherwise to comply with
applicable securities laws.

 

(b) On or prior to June 3, 2005, Seller Parent shall prepare the Proxy
Statement, file it with the SEC under the Exchange Act, and use commercially
reasonable best efforts to have the Proxy Statement cleared by the SEC. The
Proxy Statement shall contain the unanimous recommendation of Seller Parent’s
Board of Directors to the stockholders to vote to approve this Agreement and the
transactions contemplated hereby. Seller Parent shall give Buyer and its counsel
the opportunity to review the Proxy Statement prior to it being filed with the
SEC and shall give Buyer and its counsel the opportunity to review all
amendments and supplements to the Proxy Statement and all responses to requests
for additional information and replies to comments prior to their being filed
with, or sent to, the SEC. Each of the Parties agree to use its commercially
reasonable best efforts, after consultation with the other Parties, to respond
promptly to

 

-19-



--------------------------------------------------------------------------------

all such comments of and requests by the SEC. As promptly as practicable after
the Proxy Statement has been cleared by the SEC, Seller Parent shall mail the
Proxy Statement to the stockholders of Seller Parent.

 

Section 4.7 Employees and Employee Benefit Plans.

 

(a) Within two days prior to the Closing Date, Seller will deliver to Buyer an
updated schedule of the information required to be disclosed in the Disclosure
Schedule pursuant to the first sentence of Section 2.8(a), which will be current
as of such date. Except as otherwise may be agreed by Buyer, Seller will
terminate its current employees as of the Closing Date and use its commercially
reasonable best efforts to cause all of its employees to make available their
employment services to Buyer from and after the Closing Date. Except as
otherwise may be agreed by Seller, Buyer shall offer as of the Closing Date,
employment to all of the employees of Seller upon terms and conditions
substantially similar to those in effect with Seller. Buyer shall give credit to
the Hired Employees for past service with Seller for purposes of seniority and
vesting under its Employee Benefit Plans. Seller (or its Affiliates) shall not
solicit the employment of any employee of Seller. Nothing in this Agreement
shall be deemed to prevent or restrict in any way the right of Buyer to
terminate, reassign, promote or demote any of the Hired Employees after the
Closing or to change adversely or favorably the title, powers, duties,
responsibilities, functions, locations, salaries, other compensation or terms or
conditions of employment of such Hired Employees after the Closing.

 

(b) Buyer will be responsible for, and will timely pay, all accrued but unpaid
salaries, wages, bonuses, incentive compensation, severance and vacation and
sick pay and all other payroll items (including deferred compensation) in
respect of the Hired Employees arising or accrued prior to the Closing Date but
only to the extent and in the amount recorded on the Final Net Current Asset
Statement, but no retention, termination, change in control or other similar
compensation or benefits which are or may become payable at any time before or
after the Closing Date, except to the extent such obligations are expressly
included as an Assumed Liability. Between the date of this Agreement and the
Closing Date, Seller will seek to obtain from each of its employees a written
waiver that will irrevocably terminate and waive any claims of each such
employee against Seller or Seller Parent arising as a result of or following the
termination of the employment of such employee with Seller, including, without
limitation, with respect to severance, health care coverage premiums, accrued
vacation, etc. Buyer will cooperate with Seller in its efforts to obtain such
waivers and acknowledges that, in order to induce its employees to execute and
deliver such waivers, Seller will offer bonus payments to all of its employees
in an aggregate amount approximately equal to the bonus accrual for FY 2005
carried by Seller. Buyer further acknowledges that, as a result of the payment
of such bonus amounts, the bonus accrual that would otherwise have been carried
on the books of Seller as of the Closing Date will not be included in the Net
Current Asset Statement and that no downward adjustment will be made the Net
Current Asset Statement as a result thereof. Seller acknowledges that the
execution and delivery of the waiver described above shall not be a condition to
employment with Buyer.

 

-20-



--------------------------------------------------------------------------------

(c) Except to the extent such obligations are expressly included as an Assumed
Liability, from and after the Closing Date, Seller will remain solely
responsible for any and all liabilities in respect of the Hired Employees, any
of its employees who are not Hired Employees, and their respective beneficiaries
and dependents, relating to or arising in connection with or as a result of (i)
the employment or the actual or constructive termination of employment of any
such employee by Seller (including in connection with the consummation of the
transactions contemplated by this Agreement); (ii) the participation in, accrual
of benefits or compensation under or the failure to participate in or to accrue
compensation or benefits under, any Employee Benefit Plan of Seller; and (iii)
for costs and expenses incurred in respect of employee health and medical
benefits arising on or prior to the Closing Date.

 

(d) Except as described on Exhibit 4.7, Buyer will not assume any assets,
liabilities or responsibilities under any Employee Benefit Plan of Seller;
provided, however, that upon written request by Buyer to Seller, Buyer may
continue or obtain an assignment of any Employee Benefit Plan designated by it,
or designated Contracts relating thereto, on or following the Closing Date. In
the event that Buyer does not request Seller to assign an existing health
insurance policy of Seller to it, then Seller may terminate such health
insurance as of the Closing Date, and thereafter Seller shall have no obligation
to continue to maintain such health insurance policy.

 

(e) From and after the Closing Date, Buyer and its Affiliates shall be
responsible for any and all benefit liabilities relating to or arising in
connection with the requirements of COBRA in respect of (i) employees of Seller
who are not Hired Employees and their beneficiaries and dependents, and (ii) to
the extent related to a qualifying event for purposes of Section 4980B of the
Code occurring on or before the Closing Date, the Hired Employees and their
beneficiaries and dependents.

 

Section 4.8 Product Warranty Claims. After the Closing, all claims under those
certain warranties set forth on Schedule 2.21 of the Disclosure Schedule
applicable to finished goods manufactured by or products sold and delivered by
Seller before the Closing, but specifically excluding product liability claims
(each a “Warranty Claim”), shall be referred to and processed by Buyer so that
Buyer controls the goodwill and public image of the Business after the Closing.
As an accommodation to Seller and to Seller Parent, and as an integral part of
the economic bargaining among the Parties, but subject to the timely compliance
by Seller and Seller Parent with all of their obligations hereunder, Buyer has
agreed to process, to make certain payments, and to undertake certain other
actions in respect of all Warranty Claims, including those claims in excess of
the warranty reserve included on the Final Net Current Asset Statement;
provided, however, that to the extent not accrued for on the Final Closing Net
Current Asset Statement, such Warranty Claims will remain Excluded Liabilities
for the purposes of this Agreement and will continue to be the liabilities of
Seller, Seller Parent, or an Affiliate (as applicable). Buyer will process all
Warranty Claims, determine the validity thereof and comply with, pay or settle
all Warranty Claims consistent with the practices of Seller prior to the
Closing. Notwithstanding the foregoing, from and after the Closing Date, neither
Buyer nor any Affiliate, will settle any Warranty Claim for an amount (whether
in cash, materials, services or

 

-21-



--------------------------------------------------------------------------------

otherwise) in excess of five thousand dollars ($5,000) without the prior written
consent of Seller Parent, which consent shall not be unreasonably withheld.
Buyer will send to Seller invoices in amounts by which Warranty Claims paid by
Buyer relating to products sold and delivered by Seller prior to the Closing,
net of actual receipts or replacements from third party manufacturers, exceed
the amount of the warranty reserve included on the Final Closing Net Current
Asset Statement. Within 15 days following the receipt of any such invoice,
Seller or Seller Parent will reimburse Buyer the invoiced amount by wire
transfer of immediately available funds.

 

Section 4.9 Insurance Proceeds. At the Closing (i) Seller or Seller Parent will
assign to Buyer all of its right, title and interest in and to all Insurance
proceeds payable, or claims available, to Seller or any Affiliate by reason of
any damage to any of the Purchased Assets or the Business prior to Closing
caused by fire or other casualty, and all awards payable to Seller or any
Affiliate by reason of a taking in condemnation or by eminent domain prior to
Closing, or by sale in lieu thereof, of any part of the Purchased Assets, and
(ii) Seller or Seller Parent will pay over to Buyer at Closing the proceeds of
any Insurance, condemnation or eminent domain taking, or sale in lieu thereof,
which have been received but not theretofore utilized to repair or restore the
affected portion of the Purchased Assets and, in the event of an insured
casualty to the affected Purchased Assets, the amount of any deductible under
the Insurance covering the casualty. To the extent any claim referred to in this
Section 4.9 is not assignable as contemplated hereby, Seller or Seller Parent
will enforce such claim to the extent requested by Buyer and pay the proceed
thereof to Buyer promptly upon receipt. From and after the date of this
Agreement, neither Seller, nor any Affiliate, will settle any claims for
Insurance with respect to the Business or the Purchased Assets without the prior
written consent of Buyer (which consent will not be unreasonably withheld),
except with respect to claims relating solely to liabilities that are not
included in the Assumed Liabilities and that do not relate to matters that could
adversely affect the value or use of any of the Purchased Assets by Buyer or the
value of the Business following the Closing. Buyer’s rights under this Section
4.9 will not prejudice any other rights of Buyer under this Agreement or
applicable Legal Requirements.

 

Section 4.10 Prorations.

 

(a) All Proration Items and all other items, if any, that are paid by Seller and
that relate, in whole or in part, to periods after the Effective Time, and all
Proration Items and all other items, if any, that are paid by Buyer or otherwise
affect the Business or the Purchased Assets and that relate, in whole or in
part, to periods on or prior to the effective time of the Closing, will be
apportioned as of the Effective Time, and representatives of Seller and Buyer
will, if practicable, examine all relevant Books and Records relating to the
Business as of the Closing Date in order to make the determination of such
apportionments, which determinations shall be calculated in accordance with the
past practices of Seller to the extent applicable. The net amount of all
Proration Items will be settled and paid on the Closing Date to the extent
practicable, or as soon thereafter as is reasonably possible. In the event that
the amount of any of the Proration Items is not known by Seller and Buyer at the
Closing, the proration will be made based upon the amount of the most recent
cost of such Proration Item to Seller. After Closing, Buyer and Seller each will
provide to the other written notice, within 10

 

-22-



--------------------------------------------------------------------------------

business days after receipt, of each invoice relating to any Proration Item so
estimated. Within 10 business days thereafter, Buyer and Seller will make any
payment to the other that is necessary to compensate for any difference between
the proration made at the Closing and the correct proration based on the actual
invoice. Seller and Buyer will each fully cooperate to avoid, to the extent
legally possible, the payment of duplicate personal property Taxes, and each
will furnish, at the request of the other, proof of payment of any personal
property Taxes or other documentation that is a prerequisite to avoiding payment
of a duplicate Tax.

 

(b) If either Buyer or Seller (a “Payor”) pays a Proration Item (other than,
with respect to Buyer, if and to the extent included among the Assumed
Liabilities) for which the other (a “Payee”) is obligated in whole or in part
under this Section 4.10, the Payor will present to the Payee evidence of payment
and a statement setting forth the Payee’s proportionate share of such Proration
Item, and the Payee will promptly pay its share to the Payor. In the event
either a Buyer or Seller (as applicable, a “Recipient”) receives payments, or
the benefits of payments, of a Proration Item to which the other (a
“Beneficiary”) is entitled in whole or in part under this Agreement, the
Recipient will promptly pay such amount to the Beneficiary.

 

(c) In the event there exists as of the Closing Date any pending appeals of ad
valorem Tax assessments with regard to any of the Purchased Assets, the
continued prosecution and/or settlement of such appeals will be subject to the
direction and control of Buyer, at Buyer’s cost, with respect to assessments for
the year within which the Closing occurs.

 

(d) Notwithstanding the foregoing, items reflected or to be reflected in the
Final Net Current Asset Statement will be excluded from this Section 4.10 to the
extent appropriate to avoid double consideration of such items.

 

Section 4.11 Maintenance and Retention of Books and Records.

 

(a) Seller and Seller Parent will preserve until the fifth (5th) anniversary of
the Closing Date all Books and Records possessed by it relating to the Business
or any of the Purchased Assets prior to the Closing Date that are not included
among the Purchased Assets. After the Closing Date, Seller and Seller Parent
will provide Buyer and Buyer’s Representatives with access, during normal
business hours and upon prior reasonable written request, to (i) its officers
and employees and (ii) such Books and Records. Buyer and its Representatives
will have the right to make copies of such Books and Records at Buyer’s cost.
Prior to disposing of or destroying any such Books and Records after the fifth
(5th) anniversary of the Closing Date, Seller shall give written notice to Buyer
of its intention to do so and shall give Buyer the opportunity to take
possession of such Books and Records.

 

(b) Buyer and Buyer Parent will preserve until the fifth (5th) anniversary of
the Closing Date all Books and Records possessed by it relating to the Business
or any of

 

-23-



--------------------------------------------------------------------------------

the Purchased Assets prior to the Closing Date that are included among the
Purchased Assets. After the Closing Date, Buyer and Buyer Parent will provide
Seller, Seller Parent and their Representatives with access, during normal
business hours upon prior reasonable written request, to (i) its officers and
employees and (ii) such Books and Records. Seller, Seller Parent and their
Representatives will have the right to make copies of such Books and Records at
Seller’s cost. Prior to disposing of or destroying any such Books and Records
after the fifth (5th) anniversary of the Closing Date, Buyer shall give written
notice to Seller Parent of its intention to do so and shall give Seller Parent
the opportunity to take possession of such Books and Records.

 

Section 4.12 Consents. If Seller notifies Buyer in writing prior to Closing that
a specifically identified necessary consent or estoppel has not been obtained at
or prior to Closing in connection with an Assigned Contract or other Purchased
Assets, Buyer may elect to proceed with the Closing, in which event Seller will
assist Buyer, at Buyer’s request, after Closing in every reasonable effort to
obtain such consent or estoppel. If any such consent or estoppel is not obtained
or if any attempted assignment would be ineffective or would impair Buyer’s
rights under the Purchased Asset in question so that Buyer would not in effect
acquire the benefit of all such rights and Buyer nevertheless elects to proceed
with the Closing, Seller, to the maximum extent permitted by applicable Legal
Requirements, will cooperate with Buyer in any reasonable arrangement designed
to provide Buyer all benefits under the Purchased Asset, including the
enforcement for the benefit of Buyer of any and all rights of Seller against
another Person. Furthermore, if the failure to obtain any such consent would
render Seller incapable of performing its obligations under the applicable
Assigned Contract as a result of the consummation of the transactions
contemplated by this Agreement and Buyer nevertheless elects to proceed with the
Closing, as a condition to Closing, Buyer shall assume Seller’s obligations
under the applicable Assigned Contract and shall perform Seller’s obligations
thereunder as provided in such Assigned Contract.

 

Section 4.13 Names. Seller and Seller Parent will, simultaneously with the
Closing, cease to use in any manner whatsoever the trade names included among
the Purchased Assets, except in connection with its Tax Returns or other Legal
Requirements, and similar purposes relating to periods prior to Closing. Seller
agrees, prior to or concurrently with the Closing, to change its corporate name
to such other name that does not contain the word “Ermanco” or any derivatives
thereof, and will coordinate filing of applicable documents to effect or
evidence such name change with Buyer to ensure Buyer receives all rights to such
names.

 

Section 4.14 Public Announcements. Seller and Buyer will consult with each other
before issuing any press releases or otherwise making any public statements or
filings with any Governmental Body with respect to this Agreement or the
transactions contemplated by this Agreement, and will not issue any press
releases or make any public statements or filings with any Governmental Body
prior to such consultation, unless required to do so under applicable Legal
Requirements. As soon as reasonably practical after the public announcement of
the execution of this Agreement, Seller and Buyer will cooperate with one
another to coordinate joint communications with employees, customers and
suppliers of the Business concerning the transactions contemplated by this
Agreement and the transition of the Business from Seller to Buyer, including, in
the case of Seller’s employees, with respect to the employee waivers described
in Section 4.7(b) of this Agreement.

 

-24-



--------------------------------------------------------------------------------

Section 4.15 Payments Received. After the Closing, Seller and Seller Parent, on
one hand, and Buyer and Buyer Parent, on the other hand, will hold and will
promptly transfer and deliver to the other, from time to time as and when
received by them, any cash, checks with appropriate endorsements (using their
best efforts not to convert such checks into cash) or other property, including
any Insurance proceeds, that they may receive on or after the Closing which
properly belongs to the other, and will account to the other for all such
receipts. Without limiting the generality of the foregoing, within ten (10)
business days following receipt, Seller or Seller Parent will remit to Buyer,
without offset, all customer payments received on account of the Accounts
Receivable or other Purchased Assets, and Buyer or Buyer Parent will remit to
Seller, without offset, any payments received on account of the Excluded Assets.
Seller and Seller Parent, on one hand, and Buyer and Buyer Parent, on the other
hand, upon reasonable notice to the other and during normal business hours, may
audit the Books and Records of the other pertaining to the Business to ensure
compliance with this Section 4.15. From and after the Closing, Buyer will have
the right and authority to endorse without recourse the name of Seller on any
check or any other evidences of indebtedness received by Buyer on account of the
Purchased Assets, and will provide copies of each check it so endorses to
Seller.

 

Section 4.16 Mail Received After Closing. On or after the Closing Date, Buyer
may receive and open all mail addressed to Seller, and Buyer may deal with the
contents thereof in its discretion to the extent that such mail and the contents
thereof relate to Seller’s Business, the Purchased Assets or any of the Assumed
Liabilities. Buyer agrees to deliver or to cause to be delivered promptly to
Seller all other mail received which is addressed to Seller and does not relate
to Seller’s Business, the Purchased Assets or the Assumed Liabilities.

 

Section 4.17 Accounts Receivable. Buyer shall use good faith, commercially
reasonable efforts to collect the Accounts Receivable (which efforts
specifically do not include the commencement of any Proceedings or ceasing to do
business with any account debtor) in full within ninety (90) days after the
Closing Date. In the event the aggregate amount collected by Buyer on account of
the Accounts Receivable on or prior to the date ninety (90) days following the
Closing Date is less than the amount of (a) the Accounts Receivable minus (b)
the reserves against such Accounts Receivable reflected in Seller’s Final Net
Current Asset Statement (the “Net Accounts Receivable”), then promptly following
written notice thereof from Buyer to Seller, Seller shall pay to Buyer an amount
equal to the difference between the amount actually collected by Buyer on
account of the Accounts Receivable and the Net Accounts Receivable. In the event
the aggregate amount collected by Buyer on account of the Accounts Receivable on
or prior to the date ninety (90) days following the Closing Date is greater than
the Net Accounts Receivable, then promptly following such date, Buyer shall pay
to Seller an amount equal to the difference between the amount actually
collected by Buyer on account of the Accounts Receivable and the Net Accounts
Receivable. Any portion of the Accounts Receivable not collected by Buyer within
ninety (90) days following the Closing Date (the “Uncollected Receivables”)
shall be referred by Buyer to an independent collection agency for collection.
Any Uncollected Receivables that are collected on or prior to the date one
hundred eighty (180)

 

-25-



--------------------------------------------------------------------------------

days following the Closing Date shall be paid, net of collection costs, by Buyer
to Seller promptly following the collection thereof. Any Uncollected Receivables
collected more than one hundred eighty (180) days following the Closing Date
shall be paid to Buyer. For purposes of the foregoing, all collected Accounts
Receivable, net of collection costs, will be first allocated as indicated by the
applicable account debtor, and if no such indication is provided, to the oldest
outstanding Account Receivable of such account debtor, unless subject to dispute
or contested by the account debtor.

 

Section 4.18 Updated Financial Statement. Seller shall provide to Buyer
unaudited balance sheets and statements of income and cash flow of Seller at and
for each month-end beginning with the month ended April 30, 2005 and ending with
the month immediately prior to the month in which the Closing occurs, which
statements shall be prepared in accordance with GAAP applied on a basis
consistent throughout such periods and consistent with prior periods (subject to
normal recurring year-end adjustments and absence of footnotes).

 

ARTICLE 5

 

CONDITIONS TO OBLIGATION TO CLOSE

 

Section 5.1 Conditions to Obligation of Buyer. Buyer’s obligation to consummate
the transactions contemplated by this Agreement and to take the other actions
required to be taken by Buyer at the Closing are subject to the satisfaction, at
or before the Closing, of each of the following conditions (any of which may be
waived by Buyer, in whole or in part):

 

(a) The representations and warranties set forth in Article 2 of this Agreement,
individually and collectively, must have been accurate in all material respects
as of the date of this Agreement and must be accurate in all material respects
as of the Closing Date as if made on the Closing Date;

 

(b) Seller and Seller Parent must have performed and complied in all material
respects with all of their respective covenants and obligations under this
Agreement to be performed by it on or prior to the Closing Date;

 

(c) Seller and Seller Parent must have delivered to Buyer, in a form reasonably
acceptable to Buyer: (i) a certificate dated as of the Closing Date certifying
that the conditions set forth in Section 5.1(a) and (b) have been satisfied;
(ii) a list of terminated employees as required in Section 4.5; (iii) all
completed forms, notices, assignments and other documents necessary or useful to
transfer to Buyer all Governmental Authorizations pertaining to operation of the
Business; and (iv) such other certificates, instruments or documents required
under this Agreement or as Buyer may reasonably request;

 

(d) There must not be any Proceeding or Order pending or Threatened or any Legal
Requirement in effect which would prevent the consummation of any of the
transactions contemplated by this Agreement or the other Transaction Documents
or

 

-26-



--------------------------------------------------------------------------------

which could result in any Material Adverse Consequence against Buyer or the
Business if the transactions contemplated by this Agreement or the other
Transaction Documents were consummated;

 

(e) There must not have been any material adverse change in Seller’s Business,
financial or otherwise, from the date of this Agreement to the Closing Date;

 

(f) All authorizations, consents and approvals by any Person, including any
Governmental Authorization, that are necessary for the consummation of the
transactions contemplated by this Agreement or any other Transaction Document
must have been received and must be in full force and effect; all necessary
filings, declarations and notices of, with or to any Person must also have been
timely and properly made or given and must be in full force and effect;

 

(g) Buyer must have conducted meetings with material customers and suppliers of
Seller, as Buyer may identify, and Buyer must be satisfied that there are no
anticipated material adverse changes or developments in the business
relationship with any material customer or supplier of Seller;

 

(h) Buyer must be satisfied, in its reasonable judgment, that sufficient
employees of Seller will accept employment offered by Buyer on terms
substantially similar to those provided by Seller so as to avoid any adverse
disruption to the operation of the Business by Buyer following the Closing Date;
and

 

(i) Buyer must have entered into an employment contract with Leon C. Kirschner,
upon terms and conditions satisfactory to Buyer.

 

Section 5.2 Conditions to Obligation of Seller and Seller Parent. Seller’s and
Seller Parent’s obligation to consummate the transactions contemplated by this
Agreement and to take the other actions required to be taken by Seller and
Seller Parent at the Closing are subject to the satisfaction, at or before the
Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):

 

(a) This Agreement and the transactions contemplated hereby shall have been
approved and adopted by the requisite vote of the stockholders of Seller Parent
and no discussions or negotiations concerning a Superior Proposal shall be in
process;

 

(b) The representations and warranties set forth in Article 3 of this Agreement,
individually and collectively, must have been accurate in all material respects
as of the date of this Agreement and must be accurate in all material respects
as of the Closing Date as if made on the Closing Date;

 

(c) Buyer and Buyer Parent must have performed and complied in all material
respects with all of its covenants and obligations under this Agreement to be
performed by it on or prior to the Closing Date;

 

-27-



--------------------------------------------------------------------------------

(d) Buyer and Buyer Parent must have delivered to Seller, in form reasonably
acceptable to Seller: (i) a certificate dated as of the Closing Date certifying
that the conditions set forth in Section 5.2(b) and (c) have been satisfied; and
(ii) such other certificates, instruments or documents required under this
Agreement or as Seller may reasonably request;

 

(e) There must not be any Proceeding or Order pending or Threatened or any Legal
Requirement enacted since the date of this Agreement which would prevent the
consummation by Seller or Seller Parent of any of the transactions contemplated
by this Agreement or any other Transaction Document; and

 

(f) All Governmental Authorizations that are necessary for the consummation by
Seller or Seller Parent of the transactions contemplated by this Agreement or
any other Transaction Document must have been received and must be in full force
and effect.

 

ARTICLE 6

 

TERMINATION

 

Section 6.1 Termination Events. This Agreement may be terminated by mutual
consent of Buyer and Seller or by notice given before or at the Closing:

 

(a) By Seller or Seller Parent, on one hand, or Buyer or Buyer Parent, on the
other hand, if a material Breach of any provision of this Agreement has been
committed by the other and the Breach has not been waived or cured, to the
reasonable satisfaction of the non-Breaching Party, within 10 days following
notice of such Breach;

 

(b) By Buyer or Buyer Parent, if any of the conditions set forth in Section 5.1
have not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Buyer or
Buyer Parent to comply with its obligations under this Agreement) and Buyer has
not waived the condition on or before the Closing Date;

 

(c) By Seller or Seller Parent, if any of the conditions set forth in Section
5.2 (other than clause (a)) have not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Seller or Seller Parent to comply with their respective
obligations under this Agreement) and Seller has not waived the condition on or
before the Closing Date;

 

(d) By Seller Parent, if any Person shall have made a bona fide written offer
for an Acquisition Transaction, provided that the Board of Directors determines
in good faith (i) that such Acquisition Transaction is a Superior Proposal and
(ii) that, based upon the advice of outside counsel, failure to take such action
would likely violate its fiduciary duties under applicable law; provided,
however, that (1) not less than four business days prior to such termination
Seller Parent shall notify Buyer Parent of its intention to

 

-28-



--------------------------------------------------------------------------------

terminate this Agreement pursuant to this Section 6.1(d) and (2) to the extent
reasonably requested by Buyer, shall cause its financial and legal advisors to
negotiate during such four-business-day period with Buyer and Buyer Parent
concerning adjustments in the terms and conditions of this Agreement as would
enable Seller Parent and Seller to proceed with the transactions contemplated
herein on adjusted terms, and (3) if Buyer makes a bona fide written offer of
any such adjustments prior to the expiration of such four-business-day period,
the Board of Directors of Seller Parent still concludes in good faith that the
transaction contemplated herein, even on such adjusted terms, is not more
favorable to the stockholders of Seller Parent than such other offer; provided,
further, that any termination under this Section 6.1(d) shall not be effective
until Seller Parent or Seller has made the payments required by Section 6.3;

 

(e) By Buyer or Buyer Parent, if the Board of Directors of Seller Parent shall
have failed to recommend unanimously, or shall have withdrawn, adversely
modified or adversely amended in any material respects its approval or
recommendation of this Agreement and the transactions contemplated hereby to
Seller Parent’s stockholders, or upon Breach by any of the Significant
Stockholders of the Stockholder Agreement;

 

(f) By any Party if the stockholders of Seller Parent fail to approve this
Agreement and the transactions contemplated hereby after a vote is taken at a
duly held meeting of Seller Parent’s stockholders called for such purpose or any
adjournment or postponement thereof; provided, however, that any termination by
Seller or Seller Parent shall not be effective until Seller Parent or Seller has
made the payments required under Section 6.3; or

 

(g) By any Party, if the Closing has not occurred (other than through the
failure of the Party seeking to terminate this Agreement (or its Affiliates) to
comply fully with their respective obligations under this Agreement) on or
before December 31, 2005.

 

Section 6.2 Effect of Termination. The right of termination provided in Section
6.1 is in addition to any other rights a Party may have under this Agreement or
otherwise, and the exercise of a right of termination will not be deemed an
election of remedies. If this Agreement is terminated pursuant to Section 6.1,
all further obligations of the Parties under this Agreement will terminate,
except for obligations under this Section 6.2 and Section 6.3, which shall
survive the termination. If this Agreement is terminated by Buyer or Buyer
Parent, on one hand, or Seller or Seller Parent, on the other hand, because of a
material Breach of the Agreement by the other, the terminating Party’s right to
pursue all available legal remedies will survive termination unimpaired.

 

Section 6.3 Expenses and Fees.

 

(a) Except as otherwise specifically provided herein, each of Buyer, Buyer
Parent, Seller, and Seller Parent will pay its own respective costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including fees and expenses of its own respective financial advisors,
accountants and counsel.

 

-29-



--------------------------------------------------------------------------------

(b) If this Agreement is terminated:

 

(i) by Buyer or Buyer Parent pursuant to clause (a) of Section 6.1 or by Seller
or Seller Parent pursuant to clause (d) of Section 6.1, Seller and/or Seller
Parent will immediately pay to Buyer the Seller Termination Fee and reimburse
Buyer for all actually paid or incurred out-of-pocket costs and expenses
incurred by Buyer or any of its Affiliates in connection with this Agreement or
the transactions contemplated hereby;

 

(ii) by Buyer or Buyer Parent pursuant to clause (e) of Section 6.1, Seller
and/or Seller Parent will, within two business days after termination of this
Agreement, pay to Buyer the Seller Termination Fee and reimburse Buyer for all
actually paid or incurred out-of-pocket costs and expenses incurred by Buyer or
any of its Affiliates in connection with this Agreement or the transactions
contemplated hereby; or

 

(iii) by any Party pursuant to clause (f) of Section 6.1, (A) Seller and/or
Seller Parent will reimburse Buyer for all actually paid or incurred
out-of-pocket costs and expenses incurred by Buyer or any of its Affiliates in
connection with this Agreement or the transactions contemplated hereby, and (B)
(1) if within nine months of termination Seller Parent and/or Seller enter into
a binding written agreement with respect to an Acquisition Transaction, Seller
Parent and/or Seller will pay to Buyer the Seller Termination Fee within two
business days of entry into such binding written agreement, or (2) if after nine
but within 12 months of termination Seller Parent and/or Seller enter into a
binding written agreement with respect to an Acquisition Transaction, Seller
Parent and/or Seller will pay to Buyer an amount equal to 50% of the Seller
Termination Fee within two business days of entry into such binding written
agreement.

 

(c) For purposes of the foregoing, “Seller Termination Fee” shall mean an amount
equal to $1 million in cash.

 

ARTICLE 7

 

INDEMNIFICATION

 

Section 7.1 Indemnification and Reimbursement by Seller and Seller Parent.
Seller and Seller Parent, jointly and severally, will indemnify and hold
harmless Buyer, Buyer Parent and their respective Representatives and
Affiliates, and will reimburse Buyer, Buyer Parent, and their respective
Representatives and Affiliates, for all Adverse Consequences arising from or
related to (a) any Breach by Seller or Seller Parent of any representation,
warranty, covenant or agreement of Seller or Seller Parent in this Agreement or
any other Transaction Document delivered by Seller or Seller Parent pursuant to
this Agreement; (b) any Excluded Liability; (c) any failure to comply with any
applicable bulk sale transfer laws or similar Legal Requirements, and any claims
against Buyer or Buyer Parent by creditors of Seller, Seller Parent or their

 

-30-



--------------------------------------------------------------------------------

respective Affiliates (except with respect to the Assumed Liabilities); (d)
Seller’s ownership or use of the Purchased Assets or operation of the Business
on or before the Closing Date, provided this clause (d) will not apply with
respect to any matter for which Buyer is obligated to provide indemnification
under Section 7.2; and (e) the enforcement of indemnification rights under this
Article 7.

 

Section 7.2 Indemnification and Reimbursement by Buyer and Buyer Parent. Buyer
and Buyer Parent, jointly and severally, will indemnify and hold harmless
Seller, Seller Parent and their respective Representatives and Affiliates, and
will reimburse Seller, Seller Parent and their respective Representatives and
Affiliates, for all Adverse Consequences arising from or related to (a) any
Breach by Buyer or Buyer Parent of any representation, warranty, covenant or
agreement of Buyer or Buyer Parent in this Agreement or any other Transaction
Document delivered by Buyer or Buyer Parent pursuant to this Agreement; (b) any
Assumed Liability; and (c) Buyer’s ownership or use of the Purchased Assets or
operation of the Business following the Closing Date, provided this clause (c)
will not apply with respect to any matter for which Seller or Seller Parent is
obligated to provide indemnification under Section 7.1; and (d) the enforcement
of indemnification rights under this Article 7.

 

Section 7.3 Indemnification Procedures.

 

(a) Third-Party Proceedings.

 

(i) Promptly after receipt by a Person entitled to be indemnified under this
Article 7 (an “Indemnified Party”) of notice of the commencement of any
Proceeding against it, such Indemnified Party will, if a claim for
indemnification is to be made against a Party (an “Indemnifying Party”) under
this Article 7, give notice to the Indemnifying Party of the commencement of
such Proceeding. The failure to promptly notify the Indemnifying Party will not
relieve the Indemnifying Party of any liability that it may have to an
Indemnified Party, except to the extent that the defense of such action was
irreparably and materially prejudiced by the Indemnified Party’s failure to
provide prompt notice.

 

(ii) If any Proceeding is brought against an Indemnified Party and it gives
notice to the Indemnifying Party of the commencement of such Proceeding, the
Indemnifying Party will be entitled to participate in such Proceeding and, to
the extent that it wishes (unless the Indemnifying Party is also a party to such
Proceeding and the Indemnified Party determines in good faith that joint
representation would be inappropriate) to assume the defense of such Proceeding
and can demonstrate its financial capability to assume and diligently pursue
such defense, it may do so with counsel of its choice reasonably satisfactory to
the Indemnified Party. Following a proper assumption of defense by an
Indemnifying Party, as long as the Indemnifying Party diligently conducts such
defense it will not be liable for any subsequent fees of legal counsel or other
expenses incurred by the Indemnified Party in connection with the defense of
such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Party assumes the

 

-31-



--------------------------------------------------------------------------------

defense of a Proceeding, no compromise or settlement of such claims may be
effected by the Indemnifying Party without the Indemnified Party’s consent
unless (x) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other claims that may be made by or against the Indemnified Party, and (y) the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Party concurrently with the compromise or settlement. If notice is
given to an Indemnifying Party of the commencement of any Proceeding and the
Indemnifying Party does not within ten days properly exercise its election to
assume the defense of such Proceeding, (A) the Indemnifying Party will be bound
by any determination made in such Proceeding; and (B) no compromise or
settlement of such claims may be effected by the Indemnified Party without the
Indemnifying Party’s consent unless (x) there is no finding or admission of any
violation of Legal Requirements or any violation of the rights of any Person and
no effect on any other claims that may be made by or against the Indemnifying
Party, and (y) the sole relief provided is monetary damages that are paid in
full by the Indemnified Party concurrently with the compromise or settlement;
provided that notwithstanding anything set forth herein, the Indemnified Party
shall retain its right to seek indemnification hereunder for any Adverse
Consequences associated with the compromise or settlement, and the Indemnifying
Party shall be entitled to contest the reasonableness of any such compromise or
settlement.

 

(iii) Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Party may, by notice to the Indemnifying Party, retain the exclusive right to
defend, compromise or settle such Proceeding, but the Indemnifying Party will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which consent will not be
unreasonably withheld).

 

(iv) Each Party will make available to the other Parties and each other Parties’
Representatives all of its or his Books and Records relating to a third-party
Proceeding and each Party will render to the other Party’s assistance as may be
reasonably required in order to ensure the proper and adequate defense of such
third-party Proceeding.

 

(v) Each Party hereby consents to the non-exclusive jurisdiction of any court in
which a Proceeding is brought by a Person not a Party to this Agreement against
any Indemnified Party for purposes of any claim that an Indemnified Party may
have under this Agreement with respect to such Proceeding or the matters alleged
therein.

 

-32-



--------------------------------------------------------------------------------

(b) Other Claims. A claim for indemnification for any matter not involving a
third-party Proceeding must be asserted by written notice to the Parties from
whom indemnification is sought, specifically identifying the matter for which
identification is sought, the estimated amounts of the claim, and the basic
facts underlying the claim.

 

Section 7.4 Basket and Cap. Seller and Seller Parent will have no liability to
Buyer or Buyer Parent (or to any Indemnified Party) under this Article 7 with
respect to claims of Breach of the representations and warranties set forth in
Article 2 of this Agreement until the aggregate amount of all Adverse
Consequences relating to Breaches of such representations and warranties exceed
$230,000, and then only for the amount by which such Adverse Consequences exceed
in the aggregate such amounts (the “Basket”); provided that no Basket will be
applicable, and there will be first dollar indemnity, for (i) claims under
Sections 2.13 and 2.16 of this Agreement, (ii) claims under Sections 2.10, 2.11,
and 2.18 of this Agreement with respect to title to the Purchased Assets, or
(iii) in the event of fraud or an intentional Breach. The overall aggregate
liability of Seller and Seller Parent under this Article 7 shall not exceed an
amount equal to $5,750,000.

 

Section 7.5 Offset Remedies. The Parties (the “Payors”) have agreed to make
certain remittances and other payments to other Parties (the “Payees”) under
other provisions of this Agreement (i.e., other than pursuant to this Article 7)
and each Payor agrees that it will timely pay the same as provided in this
Agreement. Any amounts not paid by a Payor when due under the provisions of this
Agreement (other than pursuant to this Article 7) will accrue interest at a rate
of ten percent (10%) per annum until paid. A Payee may, as one of its remedies
in the event of any Breach of this Agreement by a Payor or to effect
indemnification against a Payor under this Article 7, withhold sums payable to a
Payor pursuant to this Agreement, any other Transaction Document or otherwise,
to the extent of any claim asserted by a Payee or other Indemnified Parties, and
offset against the amounts due under this Agreement, any other Transaction
Document or otherwise any amounts or estimated amounts that a Payee or other
Indemnified Parties are entitled to be indemnified for this Article 7. Any sums
appropriately withheld will operate as a discharge, to the extent of the amount
withheld, of a Payee’s or other Indemnified Parties’ payment obligations to a
Payor under this Agreement, any other Transaction Document or otherwise. The
exercise of a right of offset by a Payee or other Indemnified Parties in good
faith, whether or not ultimately determined to be justified, will not constitute
default by Buyer, Buyer Parent or other Indemnified Parties of the payment
obligation against which offset is effected.

 

Section 7.6 Exclusive Remedies; Characterization of Certain Claims. Except as
expressly provided in this Agreement, or for Adverse Consequences based on fraud
committed by the Indemnifying Party, the indemnities set forth in this Article 7
shall be the exclusive remedies of the Parties for any Adverse Consequences to
which they are entitled to indemnification pursuant to this Article 7, and the
Parties hereto shall not be entitled to any further indemnification rights or
other remedies of any nature whatsoever in respect thereof. For purposes of
Article 7, to the extent any fact or circumstance can be deemed a breach of
representation or warranty by Seller or Seller Parent or an Excluded Liability,
such fact or circumstance will be deemed to be an Excluded Liability.
Notwithstanding anything set forth herein, nothing in this Section 7.6 shall
limit the ability of the Parties to seek equitable relief.

 

-33-



--------------------------------------------------------------------------------

Section 7.7 Adjusted Purchase Price. Any payment of a claim for indemnification
under this Article 7 will be accounted for as an adjustment to the Purchase
Price.

 

Section 7.8 Security for Indemnification Obligations.

 

(a) Letter of Credit. On the Closing Date, Seller shall deliver to Buyer, in a
form reasonably acceptable to Buyer, an irrevocable letter of credit issued by
Wachovia Bank in the amount of Two Million Dollars ($2,000,000), which shall
remain in place for a period of one (1) year following the Closing Date or
longer in the event of any pending dispute thereunder (the “Letter of Credit”);
provided, however, that if a dispute remains pending longer than the one (1)
year period following the Closing Date set forth above, the amount of the Letter
of Credit shall be reduced to an amount not less than an amount sufficient to
resolve such dispute (the “Amended Letter of Credit”). If applicable, the
Amended Letter of Credit shall remain in place following the one (1) year
anniversary of the Closing Date until any pending dispute has been resolved. In
the event Wachovia Bank is unable or unwilling to issue the Letter of Credit,
Seller shall identify an alternative bank to do so with the approval of Buyer,
which approval shall not be unreasonably withheld.

 

(b) Payments on the Letter of Credit. The Letter of Credit shall provide, among
other things, that (i) upon a determination by Buyer that it is entitled to
receive a payment from Seller under this Article 7, Buyer shall provide written
notice (the “Notice”) to the issuer of the Letter of Credit (the “Bank”) that it
is making a claim for payment under the Letter of Credit and the amount to which
it believes it is entitled, (ii) the Notice shall set forth in reasonable detail
the basis for Buyer’s claim, (iii) the Bank shall distribute the amount claimed
by Buyer to Buyer on the thirtieth (30th) day following the Bank’s receipt of
the Notice, unless Seller has notified the Bank and Buyer in writing within
twenty (20) days following Seller’s receipt of the Notice that Seller disputes
such claim (a “Notice of Objection”), (iv) the Notice of Objection shall set
forth in reasonable detail the basis for Seller’s dispute with such claim, (v)
if the Bank receives a Notice of Objection, then the Bank shall pay to Buyer
only that portion of the amounts set forth in the Notice, if any, not disputed
by Seller in the Notice of Objection and shall not pay the disputed portion of
such amounts until it receives either (1) joint written instructions from Buyer
and Seller as to their agreed disposition of the disputed portion of such
amounts or (2) a final unappealable court or arbitration order disposing of the
disputed portion of such amounts (either of (1) or (2) is referred to herein as
a “Disposition Document”), and (vi) the Bank shall pay such amounts payable to
Buyer pursuant to the Disposition Document within ten (10) days following
receipt of a Disposition Document. Nothing in this Section 7.8(b) shall prevent
Seller from paying amounts due to Buyer directly in lieu of having a payment
made against the Letter of Credit, in which event Seller shall deliver written
confirmation of such payment to the Bank on or prior to the date on which such
amount would otherwise be paid by the Bank.

 

-34-



--------------------------------------------------------------------------------

ARTICLE 8

 

DEFINITIONS

 

For purposes of this Agreement, the following terms will have the meanings
specified or referred to in this Article 8:

 

“Adverse Consequence” means any loss, cost, liability, penalty, Tax, claim,
damage, expense (including cost of investigation, defense, settlement and
reasonable attorneys’ and other professional fees), remedial action or
diminution of value.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under common control with, that Person and any officer, director or
controlling person of that Person.

 

“Accounts Receivable” has the meaning set forth in Section 2.13 of this
Agreement.

 

“Amended Letter of Credit” has the meaning set forth in Section 7.8(a) of this
Agreement.

 

“Assigned Contracts” means, the purchase orders, leases, subleases and other
Contracts set forth in Exhibit 8.1 to this Agreement, as the same may be updated
with the consent of Buyer prior to Closing, and any Permitted Contract
(excluding, however, those purchase orders and other Contracts under which the
delivery of goods and services and the payment of the purchase price therefor
has been completely performed prior to the Closing Date).

 

“Assumed Liabilities” means the following liabilities and obligations of Seller:
(a) current balance sheet liabilities to the extent and in the amount recorded
on the Final Net Current Asset Statement under the line items set forth on
Exhibit 1.3; (b) executory obligations (excluding warranty obligations which are
covered by the provisions of Section 4.8 of this Agreement) arising after the
Closing Date under its Assigned Contracts, but excluding any obligations arising
from or relating to any Breach of or performance under the Assigned Contracts on
or prior to the Closing Date; and (c) those liabilities set forth on Exhibit
8.2. Notwithstanding the foregoing, Assumed Liabilities do not include (x)
liabilities and obligations of Seller that are insured against under a policy of
Insurance that Seller is unable to assign to Buyer and that continues to be
maintained by Seller following the Closing, or (y) any liabilities owed to any
Affiliate of Seller.

 

“Balance Sheet” has the meaning set forth in Section 2.3 of this Agreement.

 

“Basket” has the meaning set forth in Section 7.4 of this Agreement.

 

“Beneficiary” has the meaning set forth in Section 4.10.

 

“Books and Records” includes all existing data, documents, databases, books,
records, correspondence, business plans and projections, records of sales,
customer and vendor lists, files, papers, employee files (to the extent
permitted by applicable Legal Requirements) and Contracts.

 

-35-



--------------------------------------------------------------------------------

“Breach” means, as to any representation, warranty, covenant, obligation or
other provision of this Agreement or any other Transaction Document, (a) any
inaccuracy in, or any failure to perform or comply with, such representation,
warranty, covenant, obligation or other provision or (b) other occurrence or
circumstance that is or was inconsistent with such representation, warranty,
covenant, obligation or other provision, in either case regardless of whether
deliberate, reckless, negligent, innocent or unintentional.

 

“Business” has the meaning set forth in the second paragraph of this Agreement.

 

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

 

“Buyer Parent” has the meaning set forth in the first paragraph of this
Agreement.

 

“Cash Price” has the meaning set forth in Section 1.2 of this Agreement.

 

“Closing” has the meaning set forth in Section 1.5 of this Agreement.

 

“Closing Date” has the meaning set forth in Section 1.5 of this Agreement.

 

“COBRA” means the Consolidated Omnibus Reconciliation Act of 1985.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Contract” means any agreement, contract, obligation, promise or undertaking
(whether written or oral and whether express or implied) that is legally
binding.

 

“Data Room” means the electronic data room set up by Boenning & Scattergood
which includes only those items set forth on the Index attached hereto as
Exhibit 8.3 to this Agreement.

 

“Disclosure Schedule” has the meaning set forth in Section 2.1 of this
Agreement.

 

“Employee Benefit Plan” means any of the following maintained by Seller or in
which any of Seller’s employees participate or receive benefits or for which
Seller may have any liability or obligation: “employee pension benefit plan” or
“employee welfare benefit plan” as defined under ERISA (whether or not subject
to ERISA), and any incentive compensation plan, benefit plan for retired
employees, plan or Contract providing for bonuses, commissions, pensions,
profit-sharing, stock options, stock purchase rights, restricted stock, phantom
stock, deferred compensation, insurance relating to accidents, health or
sickness, retirement benefits, vacation, severance, disability, compensation,
employee assistance or counseling, educational assistance,
§125/cafeteria/flexible benefits, adoption assistance, group legal, (taxable or
nontaxable, direct or indirect), fringe or payroll practice of any nature,
covering any current or former (including retired) employees.

 

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, mortgage, lien, option, pledge, security interest, right of
first refusal or restriction of any kind (other than Legal Requirements and
customary utility easements of record

 

-36-



--------------------------------------------------------------------------------

which do not adversely affect the value or use of any owned or leased Real
Property as presently improved), including any restriction on use, voting (in
the case of any security), transfer, receipt of income or exercise of any other
attribute of ownership.

 

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

 

“Environmental Law” means any Legal Requirement designed: (a) to advise
appropriate authorities, employees or the public of intended, threatened or
actual releases of pollutants or hazardous substances, wastes or materials,
violations of environmental permits, or other violations of applicable Legal
Requirements and of the commencement of activities, such as resource extraction
or construction, that could have a significant impact on the Environment; (b) to
prevent or regulate or require the reporting of the use, discharge, release or
emission of Hazardous Substances or Materials into the Environment; (c) to
reduce the quantities, prevent the release and minimize Hazardous Substances or
Materials or Hazardous Wastes or the hazardous characteristics of wastes that
are generated; (d) to regulate the generation, management, treatment, storage,
handling, transportation or disposal of hazardous substances or wastes; (e) to
assure that products are designed, formulated, packaged or used so that they do
not present unreasonable risks to human health or the Environment when used or
disposed of; (f) to protect natural resources, species or ecological amenities;
(g) to provide for or require the cleanup of Hazardous Substances or Materials
or Hazardous Wastes that have been released; (h) to recover response costs or to
make responsible Persons pay private Persons, or groups of them, for damages
done to their health or the Environment, or to permit self-appointed
representatives of the public interest to recover for injuries done to public
assets; or (i) to regulate in any manner the potential impact of an activity on
the Environment.

 

“Environmental Liability” means any Adverse Consequence arising from or relating
to any violation of or liability under Environmental Law or Occupational Safety
and Health Law with respect to acts or omissions by Seller, or any predecessor
or Affiliate of Seller, or conditions in existence or events or circumstances
having occurred, in each case on or before the Closing Date, including (a) any
Environmental, health or safety matters or conditions (including on-site or
off-site contamination, occupational safety and health violations, and
regulation of chemical substances or products); and (b) any responsibility for
response costs, natural resource damages, corrective action or actions to
achieve compliance, including any cleanup, removal, containment or other
remediation or response action (“Cleanup”) for which Seller is liable under
applicable Environmental Law or Occupational Safety and Health Law (whether or
not such Cleanup has been ordered or requested by any Governmental Body or any
other Person). The terms “removal,” “remedial,” and “response action” include
the types of activities covered by the Federal Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., as amended,
or any similar state Legal Requirements.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

-37-



--------------------------------------------------------------------------------

“Estimated Closing Date Net Current Assets” has the meaning set forth in Section
1.2 of this Agreement.

 

“Estimated Closing Date Net Current Asset Statement” for each Seller has the
meaning set forth in Section 1.2 of this Agreement.

 

“Estimated Closing Payment” has the meaning set forth in Section 1.2 of this
Agreement.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“Excluded Assets” means all cash held by Seller and all receivables due from
Seller Parent as of the Effective Time and those assets set forth on Exhibit 8.4
to this Agreement.

 

“Excluded Liabilities” has the meaning set forth in Section 1.2 of this
Agreement.

 

“Final Net Current Asset Statement” has the meaning set forth in Section 1.4 of
this Agreement.

 

“Financial Statements” has the meaning set forth in Section 2.3 of this
Agreement.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authorization” means any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.

 

“Governmental Body” means any: (a) nation, state, county, city, town, village,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal); (d) multi-national
organization or body; or (e) body exercising, or entitled or purporting to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority.

 

“Hazardous Substance or Material” means any substance or material that is
controlled or regulated by any Environmental Law in any way, including oil,
petroleum or derivatives thereof and radioactivity.

 

“Hazardous Waste” means any substance that is defined as a hazardous waste under
the Federal Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq. or any analogous
state, federal or foreign statute applicable to either Seller.

 

“Hired Employees” those Employees who are terminated by Seller as of the Closing
Date and who accept an offer of employment with Buyer (or an Affiliate).

 

“Indemnified Party” has the meaning set forth in Section 7.3 of this Agreement.

 

-38-



--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning set forth in Section 7.3 of this Agreement.

 

“Insurance” includes liability, crime, fidelity, life, fire, product liability,
workers’ compensation, health, director and officer liability and other forms of
insurance owned, maintained or insuring any of the Business, properties or
assets of Seller.

 

“Intellectual Property Assets” include all (a) legal names of Persons, fictional
business names, trade names, domain names, and registered and unregistered
trademarks, service marks, certification marks, collective marks and
applications; (b) patents, design registrations, utility models and patent
applications both filed and in progress; (c) registered and unregistered
copyrights and applications both in published works and unpublished works; (d)
rights in mask works and layout designs; (e) know-how, trade secrets,
confidential information, software, technical information, designs, inventions,
processes, technology, plans, drawings, specifications, bills of material, blue
prints and other similar data; and (f) all other intellectual property rights
throughout the world.

 

“Interim Financial Statements” has the meaning set forth in Section 2.3 of this
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law (including any
Environmental Law or Occupational Safety and Health Law), ordinance, principle
of common law, statute, code, regulation, rule or treaty or any rule or
regulation of the Securities and Exchange Commission or the American Stock
Exchange.

 

“Material Adverse Consequence” means an Adverse Consequence, individually or
collectively with all other Adverse Consequences, that has been, or could
reasonably be expected to be material to Seller’s Business, the Purchased
Assets, or the Assumed Liabilities, taken as a whole.

 

“Multi-Employer Retirement Plan” has the meaning set forth in Section 3(37)(A)
of ERISA.

 

“Multiple Employer Plan” has the meaning set forth in Section 413(c) of the
Code.

 

“Net Current Asset Statement” has the meaning set forth in Section 1.4 of this
Agreement.

 

“Net Current Assets” means the book value of the current assets included in the
Purchased Assets less the book value of the current liabilities included in the
Assumed Liabilities in each case determined in accordance with GAAP as modified
by Exhibit 1.4.

 

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program of any Governmental Body designed to provide
safe and healthful working conditions.

 

-39-



--------------------------------------------------------------------------------

“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative agency
or other Governmental Body or by any arbitrator.

 

“Ordinary Course of Business” means in accordance with the usages of trade
prevailing in the industry in which Seller operates and in accordance with
Seller’s historical and customary day-to-day practices with respect to the
activity in question.

 

“Organizational Documents” means the complete charter and bylaws, or similar
documents of organization, of Buyer, Buyer Parent, Seller and Seller Parent (as
applicable), including all amendments.

 

“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.

 

“Payee” has the meaning set forth in Section 4.10.

 

“Payor” has the meaning set forth in Section 4.10.

 

“Permitted Contract” means any Contract entered into by Seller between the date
of this Agreement and the Closing Date that (i) is a standard purchase order
entered into in the Ordinary Course of Business, (ii) is entered into in the
Ordinary Course of Business, is subject to Seller’s standard terms and
conditions of sale (including warranties of Seller), and either involves
payments to Seller in an amount of less than $2,000,000 or has been approved by
Buyer (which approval shall not be unreasonably withheld), (iii) is entered into
in the Ordinary Course of Business, is subject to terms and conditions that are
materially less favorable to Seller than Seller’s standard terms and conditions
of sale (including warranties of Seller), and either involves payments to Seller
in an amount of less than $1,000,000 or has been approved by Buyer (which
approval shall not be unreasonably withheld), or (iv) restricts or purports to
restrict the activities or operations of the Business or limits or purports to
limit the Business’s ability to compete anywhere in the world or subjects Seller
to material liquidated damages or liability for consequential or incidental
damages, including lost profits, and has been approved by Buyer (which approval
shall not be unreasonably withheld).

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization or other entity or
Governmental Body.

 

“Personal Property Leases” has the meaning set forth in Section 2.10 of this
Agreement.

 

“Proceeding” means any action, arbitration, charge, claim, complaint, challenge,
audit, hearing, investigation, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.

 

-40-



--------------------------------------------------------------------------------

“Proration Items” means, for Seller, utility charges (including water, sewer,
electric and gas), rental charges, equipment charges, Real Property Taxes,
Personal Property Taxes, service Contracts included among the Assigned Contracts
(including amounts owed pursuant to transferable permits included among the
Purchased Assets), and other items that are customarily apportioned between the
parties.

 

“Proxy Statement” means any proxy statement or information statement to be
distributed in connection with the Seller Parent Meeting.

 

“Purchased Assets” means the assets owned or used by Seller, including all (a)
Real Property, leaseholds, subleaseholds, improvements, fixtures, fittings,
easements, rights of way and other appurtenances (such as appurtenant rights in
and to public streets), (b) tangible personal property (such as machinery,
equipment, inventories of raw materials and supplies, marketing, sales and
promotional materials, manufactured and purchased parts, goods in process and
finished goods, furniture, automobiles, trucks, tractors, boats, trailers,
molds, tooling, tools, and dies, including those items set forth in Exhibit
8.5(a)); (c) Intellectual Property Assets, including those items set forth in
Exhibit 8.5(b); (d) rights and benefits under the Assigned Contracts; (e)
Accounts Receivables and other current assets; (f) claims, prepayments, refunds,
causes of action, choses in action, rights of recovery, rights of set off and
rights of recoupment; (g) franchises, approvals, permits, licenses, orders,
registrations, certificates, variances and similar rights obtained from
governments Governmental Bodies; and (h) goodwill; provided, however, that the
Purchased Assets do not include any Excluded Assets.

 

“Purchase Price” has the meaning set forth in Section 1.2 of this Agreement.

 

“Real Property” has the meaning set forth in Section 2.11 of this Agreement.

 

“Real Property Lease” or “Real Property Leases” has the meaning set forth in
Section 2.11 of this Agreement.

 

“Recipient” has the meaning set forth in Section 4.10.

 

“Related Person” means with respect to a particular individual: (a) each other
member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family;
(c) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and (d) any Person with respect to
which one or more members of such individual’s Family serves as a director,
officer, partner, executor or trustee (or in a smaller capacity). For purposes
of this definition, (a) the “Family” of an individual includes (i) the
individual; (ii) the individual’s spouse; (iii) any other natural person who is
related to the individual or the individual’s spouse within the second degree;
and (iv) any other natural person who resides with such individual; and (b)
“Material Interest” means direct or indirect beneficial ownership (as defined in
Rule 13D-3 under the Exchange Act) of voting securities or other voting
interests representing at least 20% of the outstanding voting power of a Person
or equity securities or other equity interests representing at least 20% of the
outstanding equity securities or equity interests in a Person.

 

-41-



--------------------------------------------------------------------------------

“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.

 

“Restricted Event” means (a) except in the Ordinary Course of Business, any
payment of any bonus to any officer or employee, or any increase in the salary
or other compensation of any officer or employee, or entry into any employment,
severance or similar Contract with any officer or employee; (b) except in the
Ordinary Course of Business, the adoption of, or increase in the payments to or
benefits under, any Employee Benefit Plan; (c) any damage to or destruction or
loss of any material property or assets, whether or not covered by Insurance;
(d) the entry into, termination of or receipt of notice of termination of any
license, distributorship, dealer, sales representative, noncompetition, joint
venture, credit or other Contract or transaction that is material to the
Business or that involves a total remaining commitment of more than U.S. $10,000
(other than a Permitted Contract); (e) any sale (other than sales of inventory
in the Ordinary Course of Business), lease or other disposition of any property
or asset of the Business or the imposition of any Encumbrance on any property or
asset, including the sale, lease or disposition of any Intellectual Property
Asset; (f) the cancellation or waiver of any claims or rights with a value in
the aggregate in excess of U.S. $5,000 (other than any amounts due to Seller
from Seller Parent); (g) any change in the accounting methods used by the
Business; (h) any failure to cause any uncontested liability or obligation to be
paid or satisfied when the same becomes due in excess of U.S. $5,000
individually or U.S. $20,000 in the aggregate; (i) any capital expenditure in
excess of U.S. $10,000 individually or U.S. $50,000 in the aggregate; or (j) the
entry into a Contract to do any of the foregoing.

 

“Review Period” shall have the meaning set forth in Section 1.4 of this
Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Seller” has the meaning set forth in the first paragraph of this Agreement.

 

“Seller Parent” has the meaning set forth in the first paragraph of this
Agreement.

 

“Seller Parent’s Business” shall mean the design, procurement, manufacture,
installation, integration, sale and distribution of material handling systems or
the creation of automated solutions for material flow applications, all of which
may include conveyor systems and related products.

 

“Seller Parent’s Ordinary Course of Business” means in accordance with the
usages of trade prevailing in the industry in which Seller Parent operates and
in accordance with Seller Parent’s historical and customary day-to-day practices
with respect to the activity in question.

 

“Seller’s Knowledge” or words of similar import means actual awareness of a
particular fact or other matter by any officer, director or management employee
of Seller or Seller Parent.

 

-42-



--------------------------------------------------------------------------------

“Significant Stockholders” means the following stockholders of Seller Parent: L.
Jack Bradt, Leon C. Kirschner, Theodore W. Myers, Anthony W. Schweiger, Steven
Shulman, Leonard S. Yurkovic, Ronald J. Semanick, and Gordon A. Hellberg.

 

“Stockholder Agreements” has the meaning set forth in the second paragraph of
this Agreement.

 

“Tax” means any tax (including any income tax, capital gains tax, value-added
tax, sales tax, property tax, business tax, payroll tax, gift tax, estate tax,
franchise tax, net worth tax, excise tax and business occupancy tax), levy,
assessment, tariff, duty (including any customs duty), deficiency or other fee,
and any related charge or amount (including any fine, penalty or interest),
imposed, assessed or collected by or under the authority of any Governmental
Body or payable pursuant to any tax-sharing Contract or any other Contract
relating to the sharing of payment of any such tax, levy, assessment, tariff,
duty, deficiency or fee.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or reported to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection or payment of
any Tax or in connection with the administration, implementation or enforcement
of or compliance with any Legal Requirement relating to any Tax.

 

“Threatened” means, as to any claim, Proceeding, dispute, action or other
matter, that a demand or statement has been made (orally, if made to an officer
or director of Seller or Seller Parent, or in writing), a notice has been given
(orally, if made to an officer or director of Seller or Seller Parent, or in
writing) or an event has occurred or some other circumstance exists that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute, action
or other matter is reasonably likely to be asserted, commenced, taken or
otherwise pursued in the future.

 

“Transaction Documents” means this Agreement, the Stockholder Agreement and all
other Contracts and documents to be executed and delivered by any Party in
connection with the consummation of the transactions contemplated by this
Agreement.

 

“WARN Act” has the meaning set forth in Section 2.8.

 

“Warranty Claim” has the meaning set for in Section 4.8.

 

ARTICLE 9

 

GENERAL

 

Section 9.1 Survival of Representations, Warranties, Covenants and Agreements.
All representations, warranties, covenants and agreements made by any Party in
this Agreement or any other Transaction Document will survive the Closing. The
representations and warranties set forth in Article 2 and 3 of this Agreement
will expire on September 30, 2006, except that the

 

-43-



--------------------------------------------------------------------------------

representations and warranties set forth in Section 2.10, Section 2.11 and
Section 2.18 with respect to title to the Purchased Assets will survive until
September 30, 2010. Any claim for indemnification under Article 7 with respect
to a Breach of a representation or warranty set forth in Article 2 and 3 will
toll the applicable survival period of such representation and warranty as it
relates to such claim. No investigation by or Knowledge of a Party or its
Representatives, before or after the Closing, will affect in any manner the
representations, warranties, covenants or agreements of another Party set forth
in this Agreement (or in any document or agreement to be delivered in connection
with the consummation of the transactions contemplated by this Agreement) or
another Party’s rights to rely thereon, and such representations, warranties,
covenants and agreements will survive any such investigation.

 

Section 9.2 Binding Effect; Benefits; Assignment. All of the terms of this
Agreement and the other Transaction Documents will be binding upon, inure to the
benefit of and be enforceable by and against the successors and authorized
assigns of the Parties (as applicable). Except as otherwise expressly provided
in this Agreement or another Transaction Document, nothing in this Agreement or
such other Transaction Document, express or implied, is intended to confer upon
any other Person any rights or remedies under or by reason of this Agreement or
such other Transaction Document, this Agreement and the other Transaction
Documents being for the exclusive benefit of the applicable Parties and their
respective heirs, legal representatives, successors and assigns. No Party will
assign any of its respective rights or obligations under this Agreement or
another Transaction Document to any other Person without the prior written
consent of the other Parties; provided, however, that Buyer may assign all or
part of its right and interest in this Agreement or another Transaction Document
(without the written consent of Seller or Seller Parent) to one or more of its
Affiliates.

 

Section 9.3 Entire Agreement. This Agreement, the exhibits and schedules to this
Agreement (including the Disclosure Schedule), and the other Transaction
Documents, set forth the entire agreement and understanding of the Parties in
respect of the transactions contemplated by this Agreement and supersede all
prior Contracts, letters of intent, arrangements and understandings relating to
the subject matter hereof. No representation, promise, inducement or statement
of intention has been made by any Party that is not embodied in this Agreement
or in another Transaction Document, and no Party will be bound by or liable for
any alleged representation, promise, inducement or statement of intention not so
set forth.

 

Section 9.4 Amendment and Waiver. This Agreement may be amended, modified,
superseded or canceled, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the Parties or, in the case of a waiver, by or on behalf of the
Party waiving compliance. The failure of any Party at any time to require
performance of any provision of this Agreement will in no manner affect the
right of that Party at a later time to enforce such provision. No waiver by any
Party of any condition or of any Breach of any term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, will be
deemed to be or construed as a further or continuing waiver of any such
condition or of any Breach of any such term, covenant, representation or
warranty, or any other term, covenant, representation or warranty set forth in
this Agreement.

 

-44-



--------------------------------------------------------------------------------

Section 9.5 Governing Law; Exclusive Jurisdiction. This Agreement will be
governed by and construed in accordance with the applicable Legal Requirements
of the State of Michigan as applicable to contracts made and to be performed in
the State of Michigan without regard to conflicts of laws principles. Except as
provided in Section 7.3(a)(v), any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement or any other
Transaction Document may only be brought in a court sitting in the State of
Michigan, County of Kent, City of Grand Rapids, or if it has or can acquire
jurisdiction, the United States District Court for Michigan, and each Party
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on a Party anywhere in the world.

 

Section 9.6 Notices. All notices, requests, demands and other communications to
be given pursuant to the terms of this Agreement will be in writing and will be
delivered by hand, sent by facsimile with confirmation, sent by a nationally
recognized overnight mail service, or mailed first class, postage prepaid:

 

(a)

   If to Buyer or Buyer Parent:    with a copy to:      TGW Transportgeräte GmbH
   Barnes & Thornburg LLP      A-4600 Wels    Suite 500      Collmannstrasse 2
   300 Ottawa Avenue, N.W.           Grand Rapids, Michigan 49503     
Telephone: +43.(0)7242.486-379    Telephone: 616/742-3932      Facsimile:
+43.(0)7242.486-349    Facsimile: 616/742-3999      Attention: Georg J.
Kirchmayr    Attention: Tracy T. Larsen           and to:           Saxinger
Chalupsky Weber & Partner Rechtsanwälte GmbH           Europaplatz 7          
4020 Linz, Austria           Telephone: 0043 70/60 30 30-41           Facsimile:
0043 70/60 30 30-10           Attention: Franz Mittendorfer

(b)

   If to Seller or Seller Parent:    with a copy to:      Paragon Technologies,
Inc.    Pepper Hamilton LLP      600 Kuebler Road    400 Berwyn Park     
Easton, PA 18040-9295    899 Cassatt Road      Telephone: (610) 559-4027   
Berwyn, PA 19413      Facsimile: (610) 252-3102    Telephone: (610) 640-7825  
   Attention: Leonard S. Yurkovic    Facsimile: (610) 640-7835          
Attention: Jeffrey P. Libson

 

-45-



--------------------------------------------------------------------------------

Any communication given in conformity with this Section 9.6, shall be effective
upon the earlier of actual receipt or deemed delivery. Delivery shall be deemed
to have occurred as follows: if hand delivered on the day so delivered; if
mailed, three business days after the same is deposited in the United States
Mail; and if sent by facsimile or overnight express courier service, the next
business day. Any Party may change its address, telephone number or facsimile
number by giving prior written notice to the other Parties in the manner
provided herein.

 

Section 9.7 Counterparts. This Agreement may be executed in counterparts, each
of which when so executed will be deemed to be an original and such counterparts
will together constitute one and the same agreement.

 

Section 9.8 Certain Expenses. Any transfer, sales, recording or other Taxes or
fees incurred in connection with the transactions contemplated by this
Agreement, including the transfer of the Purchased Assets to Buyer, will paid
borne equally by Buyer and Seller irrespective of which Party pays or is liable
for such amounts.

 

Section 9.9 Headings; Construction; Time of Essence. The headings of the
sections and paragraphs in this Agreement have been inserted for convenience of
reference only and will not restrict or otherwise modify any of the terms or
provisions of this Agreement. Unless otherwise expressly provided, the word
“including” or “includes” whenever used in this Agreement does not limit the
preceding words or terms. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence. Masculine terms are
deemed to include the feminine equivalent. Neither this Agreement, any other
Transaction Document nor any uncertainty or ambiguity herein or therein will be
construed against Buyer or Seller, whether under any rule of construction or
otherwise. No Party to this Agreement or any other Transaction Document will be
considered the draftsman. On the contrary, this Agreement and each other
Transaction Document has been reviewed, negotiated and accepted by all Parties
and their attorneys and will be construed and interpreted according to the
ordinary meaning of the words so as fairly to accomplish the purposes and
intentions of all the Parties. All dollar amounts set forth in this Agreement or
in any other Transaction Documents are in United States dollars, unless
expressly stated to the contrary.

 

Section 9.10 Partial Invalidity. Whenever possible, each provision of this
Agreement and each Transaction Document will be interpreted in such manner as to
be effective and valid under applicable Legal Requirements, but in case any one
or more of the provisions contained in this Agreement or any other Transaction
Document is, for any reason, held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provision of this Agreement or other Transaction Document, as applicable,
and this Agreement, or such other Transaction Document, will be construed as if
such invalid, illegal or unenforceable provision or provisions had never been
contained herein or therein unless the deletion of such provision or provisions
would result in such a material change as to cause completion of the
transactions contemplated hereby or thereby to be unreasonable. If the deemed
deletion of the invalid, illegal or unenforceable provision or provisions is
reasonably

 

-46-



--------------------------------------------------------------------------------

likely to have a material adverse effect on a Party, all applicable Parties will
endeavor in good faith to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
practicable to that of the invalid, illegal or unenforceable provisions.

 

Section 9.11 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY AND
WILLINGLY WAIVE THEIR RIGHTS TO DEMAND A JURY TRIAL IN ANY ACTION OR PROCEEDING
INVOLVING THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES REPRESENTS AND WARRANTS THAT
IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY
AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

[Remainder of Page Intentionally Left Blank]

 

-47-



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date stated in the first
paragraph of this Agreement.

 

TGW TRANSPORTGERÄTE GmbH

   

By

 

/s/ Georg J. Kirchmayr

--------------------------------------------------------------------------------

       

Its

 

CEO

            “Buyer Parent”

MALIBU ACQUISITION, INC.

   

By

 

/s/ Georg J. Kirchmayr

--------------------------------------------------------------------------------

       

Its

 

CEO

            “Buyer”

ERMANCO INCORPORATED

   

By

 

/s/ Leon C. Kirschner

--------------------------------------------------------------------------------

       

Its

 

President

           

“Seller”

PARAGON TECHNOLOGIES, INC.

   

By

 

/s/ Leonard S. Yurkovic

--------------------------------------------------------------------------------

       

Its

 

CEO

            “Seller Parent”



--------------------------------------------------------------------------------

Exhibit 1.3

 

Seller Net Current Assets as of March 31, 2005

 

-2-



--------------------------------------------------------------------------------

Exhibit 1.4

 

Exceptions to GAAP

 

-3-



--------------------------------------------------------------------------------

Exhibit 1.7

 

Tax Allocation

 

-4-



--------------------------------------------------------------------------------

Exhibit 4.7

 

Employee Benefit Plans

 

-5-



--------------------------------------------------------------------------------

Exhibit 8.1

 

Assigned Contracts

 

-6-



--------------------------------------------------------------------------------

Exhibit 8.2

 

Assumed Liabilities

 

-7-



--------------------------------------------------------------------------------

Exhibit 8.3

 

Data Room Index

 

-8-



--------------------------------------------------------------------------------

Exhibit 8.4

 

Excluded Assets

 

-9-



--------------------------------------------------------------------------------

Exhibit 8.5(a)

 

Purchased Assets - Tangible Personal Property

 

-10-



--------------------------------------------------------------------------------

Exhibit 8.5(b)

 

Purchased Assets - Intellectual Property

 

[to be completed]

 

-11-